



COURT OF APPEAL FOR ONTARIO

CITATION: Pate
    Estate v. Galway-Cavendish and Harvey (Township), 2013 ONCA 669

DATE: 20131105

DOCKET: C56406 and C54717

Doherty, Cronk and Lauwers JJ.A.

BETWEEN

The Estate of John Gordon Pate

Respondent

and

The Corporation of the Township of
    Galway-Cavendish and Harvey

Appellant

George Avraam and Mark Mendl, for the appellant

Jeffrey D. Ayotte and David J.M. ONeill, for the
    respondent

Heard: April 29, 2013

On appeal from the orders/judgments of Justice D.S. Gunsolus
    of the Superior Court of Justice, dated November 16, 2011, reported at 2011
    ONSC 6620, [2011] O.J. No. 5318, and December 3, 2012, reported at 2012 ONSC
    6740, [2012] O.J. No. 5691.

Lauwers J.A. (Dissenting):

[1]

The
    appellant municipality wrongfully dismissed John Gordon Pate in March 1999
    after almost ten years of employment. It appeals the outcomes of two re-trial
    decisions in which the trial judge awarded $550,000 in punitive damages and
    found the municipality liable for malicious prosecution.

[2]

For
    the reasons that follow, I would affirm the trial judges decision that the
    appellant is liable to the respondent for malicious prosecution.  I would dismiss
    the appeal on the quantum of punitive damages.

Overview

[3]

In
    March 1999, the appellant, the Corporation of the Township of Galway-Cavendish
    and Harvey (the Township), fired the respondent, John Gordon Pate, after he
    had worked for the Township for almost 10 years.  Mr. Pate sued the Township
    for damages for wrongful dismissal, malicious prosecution and reputational
    injuries, among other matters.

[4]

During
    the first civil trial, the Township conceded that Mr. Pate was wrongfully
    dismissed and agreed that he was entitled to pay in lieu of notice of termination.
    The trial judge awarded damages under several additional heads, including
    $25,000 for punitive damages.  He dismissed the malicious prosecution claim. 
    Mr. Pate appealed and this court ordered a new trial on both the dismissal of
    the malicious prosecution claim and the quantum of punitive damages.

[5]

The
    parties agreed that the two issues would be retried separately by the same
    judge who had presided over the first trial. They also agreed that the re-trials
    would proceed on the record from the first trial and that no new evidence would
    be heard. On the re-trials, the trial judge awarded punitive damages in the
    amount of $550,000 and held that the Township was liable to Mr. Pate for
    malicious prosecution. The Township appeals both judgments.

Factual Background

[6]

Mr.
    Pate was Chief Building Official of the Corporation of the Township of
    Galway-Cavendish from 1989 until December 31, 1998. The Township then
    amalgamated with the Township of Harvey, forming the appellant, the Corporation
    of the Township of Galway-Cavendish and Harvey. Mr. Pate became a building
    inspector in the newly created Building Department under John Beaven, who was
    Chief Building Official of the amalgamated township.

[7]

Acting
    on the instructions of John Millage, the Townships Chief Administrative
    Officer, Mr. Beaven terminated Mr. Pates employment on March 26, 1999, on the
    alleged basis that his employer had uncovered discrepancies with respect to
    building permit fees.  Mr. Pate was never provided particulars of these
    allegations, but Mr. Beaven told him that if he resigned, then the Township
    would not contact the police. He refused to resign.

[8]

After
    terminating Mr. Pates employment, Mr. Beaven conducted an investigation and
    turned some information over to the Ontario Provincial Police. As will be
    described below, in the face of the reluctance of the investigating officers to
    lay charges, the Township exerted pressure on those higher in command within
    the Ontario Provincial Police organization.  Charges were then laid and after a
    four-day criminal trial, Mr. Pate was acquitted in 2002.

[9]

The
    local media reported extensively on the criminal proceedings and Mr. Pate
    remained in the public spotlight from March 26, 1999, when he was wrongfully
    dismissed, until his acquittal on December 17, 2002.  Mr. Pate did not obtain
    employment in the municipal field again and passed away in January 2011.

Detailed Litigation History

[10]

The litigation
    history of this case is somewhat unusual. In December 2003, after his acquittal
    on the criminal charges, Mr. Pate sued the Township for damages for wrongful
    dismissal ($100,000), malicious prosecution ($1 million), and reputational
    injuries ($1 million). He also sought special damages for his criminal trial
    defence costs, punitive damages ($1 million), and aggravated damages ($1
    million).

(1)

The First Civil Trial

[11]

By judgment dated
    December 16, 2009, the trial judge awarded Mr. Pate: (1) 
Wallace
damages in an amount equal to four months income - $23,413 on account of the manner
    of Mr. Pates dismissal; (2) special damages for Mr. Pates criminal trial
    defence costs - $7,500; (3) general and aggravated damages - $75,000 (this
    award did not include damages for wrongful dismissal, which the parties had
    settled on at 12 months and which had been paid outside of the trial process); (4)
    punitive damages - $25,000; and (5) pre-judgment interest -$74,032. In so
    doing, the trial judge stated, without elaboration, I would order more,
    however, I am bound by the principles of proportionality.

[12]

The trial judge
    rejected Mr. Pates malicious prosecution claim.  In his view, Mr. Pate had failed
    to establish malice on the Townships part or that it had initiated the
    criminal prosecution against him, as initiation is understood in the malicious
    prosecution caselaw:
Pate v. Galway-Cavendish (Township)
, [2009] O.J.
    No. 5382 [First Trial].

[13]

The trial judge
    awarded Mr. Pate his costs of the action, on a substantial indemnity basis, in
    the sum of $61,791, inclusive of disbursements and GST.  He also awarded Mr.
    Pate a costs premium of 20%, in the sum of $12,358, yielding an overall costs
    award of $74,149. See
Pate v. Galway et al
, 2010 ONSC 482 [Cost Endorsement].

[14]

Mr. Pates total
    award after the First Trial, including special damages, costs, the costs
    premium and prejudgment interest, but excluding the amount paid by the Township
    in the wrongful dismissal settlement, was $279,094.

(2)

The First Appeal

[15]

Mr. Pate appealed,
    arguing that the trial judge erred in failing to hold the Township liable for
    malicious prosecution and in assessing his punitive damages at only $25,000.
    This court allowed the appeal, set aside the dismissal of Mr. Pates malicious
    prosecution claim and the punitive damages award, and ordered a new trial on
    malicious prosecution and the quantum of punitive damages:
Pate v.
    Galway-Cavendish (Township)
, 2011 ONCA 329 [First Appeal].  The
    Townships application for leave to appeal to the Supreme Court, solely on the
    malicious prosecution issue, was dismissed:
Galway-Cavendish and Harvey
    (Township) v. Pate
, [2011] S.C.C.A. No. 293.

(3)

The Re-trials

[16]

The parties agreed
    that the two issues on the re-trials should be adjudicated separately, before
    the same trial judge who presided at the First Trial and based on the existing
    trial record.  Although the parties were entitled to lead new evidence on the re-trials,
    they decided to argue both issues on the existing evidentiary record.

[17]

The re-trial of the
    quantum of punitive damages proceeded first, while the Townships leave
    application on the malicious prosecution issue was pending before the Supreme
    Court. By judgment dated November 16, 2011, the trial judge awarded Mr. Pate
    punitive damages in the amount of $550,000, thereby increasing the quantum
    awarded at the First Trial by $525,000:
Pate v. Galway-Cavendish and Harvey
    (Township)
, 2011 ONSC 6620, [2011] O.J. No. 5318 [Punitive Damages].

[18]

About one year
    later, by judgment dated December 3, 2012, the trial judge found the Township
    liable to Mr. Pate for malicious prosecution.  As agreed by the parties, he
    awarded Mr. Pate damages for malicious prosecution in the sum of $1.00, plus
    costs in the total amount of $20,000:
Pate (Estate) v. Galway-Cavendish
    (Township)
, 2012 ONSC 6740, [2012] O.J. No. 5691 [Malicious Prosecution].

The Issues

[19]

There are two
    issues:

(1)

Did the
    trial judge misapprehend the evidence and/or fail to apply the proper legal
    principles in determining that the Township was liable to Mr. Pate for
    malicious prosecution?

(2)

Did the trial
    judge fail to apply the proper legal principles in awarding punitive damages of
    $550,000 or is the award so excessive as to demand appellate intervention?

[20]

I consider liability
    for malicious prosecution and then punitive damages.

Malicious Prosecution

[21]

The test for
    malicious prosecution was set out by the Supreme Court of Canada in
Nelles
    v. Ontario
, [1989] 2 S.C.R. 170, at pp. 192-193:

There are four necessary elements which must be proven for a
    plaintiff to succeed in an action for malicious prosecution:

a) the proceedings must have been initiated by the defendant;

b) the proceedings must have terminated in favour of the
    plaintiff;

c) the absence of reasonable and probable cause;

d) malice, or a primary purpose other than that of carrying the
    law into effect.

[22]

In the First Appeal
    reasons, this court found that the trial judge had made three errors in
    dismissing Mr. Pates claim for malicious prosecution. First, the trial judge
    relied on
Mirra v. Toronto Dominion Bank,
[2004] O.J. No. 1804 (S.C.) and
    on
Miazga v. Kevello Estate
, 2009 SCC 51, [2009] 3 S.C.R. 339 in
    setting the test for malice. Simmons J.A. observed, at para. 38, that in so
    doing he had set the threshold for proving malice too high.

[23]

Simmons J.A. identified, at paras. 40, and 43-45, the trial
    judges second error as inconsistency between his finding that the Township
    engaged in reprehensible conduct when he assessed damages for wrongful
    dismissal, and his finding, when he considered liability for malicious
    prosecution, that malice was absent.

[24]

Simmons J.A.
    identified the trial judges third error as applying the wrong test to the
    determination of whether the Township had initiated the prosecution. I return
    to this below.

(1)

The Decision
    under Appeal

[25]

On the malicious
    prosecution re-trial, the trial judge found the Township liable for malicious
    prosecution. He found all four
Nelles
elements to be present,
    specifically that: the criminal proceedings were initiated by the defendant;
they ended in Mr. Pates favour; there was no reasonable
    and probable cause for the prosecution; and the Township showed malice, or a
    primary purpose other than that of carrying the law into effect, in its actions.

[26]

The Township has
    focussed this appeal on the first element, initiation, and argues that its
    conduct did not amount to initiation of Mr. Pates criminal prosecution.

(2)

The Initiation
    of the Prosecution

[27]

In relation to the
    initiation element, the trial judge instructed himself by considering this
    courts analysis in the First Appeal reasons, and also took into account this
    courts decisions in
McNeil v. Brewers Retail Inc.
,
2008 ONCA 405, [2008] O.J. No. 1990

and
Kefeli v. Centennial College
, [2002] O.J. No. 3023, 23 C.P.C. (5th) 35.

[28]

In his analysis, the
    trial judge pointed specifically to the fact that the Chief Building Official
    had failed to disclose the fact that files relating to the issues in question
    had been lost during a move of municipal offices, and the fact that at least one
    of the cases had already been determined by a committee of council to be
    without foundation The trial judge found this had undermined the independence
    of the investigation and was reprehensible conduct. He also considered the testimony
    that investigating Officer Stokes would not have laid charges if he had been
    aware of the withheld evidence: Malicious Prosecution reasons, at paras. 26-27.

[29]

The trial judge
    eventually concluded: In the case before me, the police were not given all of
    the information, and by failing to provide the exculpatory evidence, I find
    that the Defendant initiated these proceedings: Malicious Prosecution reasons,
    at para. 32. After a review of more evidence, he repeated this conclusion:
    Malicious Prosecution reasons, at para. 38.


[30]

The Township submits
    that: The Trial Judge made errors of law, errors of mixed fact and law, and
    palpable and overriding errors of fact and mixed fact and law in finding that
    the Township initiated the malicious prosecution of Mr. Pate. The Township
    makes three substantive complaints: first, the trial judge erred in holding
    that withholding exculpatory evidence was sufficient to meet the initiation
    test for malicious prosecution; second, the trial judge failed to give due
    weight to the inadequate nature of the police investigation; and third, the
    trial judge considered irrelevant factors in concluding that the Township
    initiated the prosecution. I will address each complaint in turn.

(3)

The Test for
    Initiation

[31]

In my view, it is necessary
    and fair to read the First Trial reasons and the Malicious Prosecution reasons
    together in considering this ground for appeal, since the trial judge does not
    repeat all his findings in both decisions, although there is significant repetition.
    The interposition of the First Appeal did result in an important shift in the
    trial judges assessment of the evidence from the First Trial reasons to the
    Malicious Prosecution reasons. That shift responds to this courts First Appeal
    reasons and to the arguments of the parties to the trial judge at the re-trial.
    In the First Appeal reasons, Simmons J.A. discussed the application of the
    malicious prosecution test to the facts in this case, at para. 47:

It is well-established that a defendant may be found to have
    initiated a prosecution even though the defendant did not actually lay the
    information that commenced the prosecution. Although this court has not
    determined "all the factors that could, in any particular case, satisfy
    the element of initiation", it has held that a defendant can be found to
    have initiated a prosecution where the defendant knowingly withheld exculpatory
    information from the police that the police could not have been expected to
    find and did not find and where the plaintiff would not have been charged but
    for the withholding:
McNeil v. Brewers Retail Inc.
, 2008 ONCA 405 at
    para. 52.

[32]

Simmons J.A.
    identified four elements that are required in this case to determine malicious
    prosecution: (1) whether Mr. Beaven knowingly withheld exculpatory information
    from the police; if  so, (2) whether the conduct of Mr. Beaven undermined the
    independence of the police investigation; (3) whether Mr. Beaven prepared his
    statements in a manner that misled the officers into not conducting their own search
    of the relevant records; and (4) whether Mr. Beaven undermined the
    independence of the decision-making process to lay charges and prosecute:
    First Appeal reasons, at paras. 51-53. There is no doubt that the trial judge
    was aware of these elements, since he cited para. 51 of the First Appeal reasons
    in the Malicious Prosecution reasons, at para. 33.


[33]

A fair reading of
    the trial judges First Trial reasons and the Malicious Prosecution reasons
    shows, in my view, that the trial judge considered adequately all four elements
    specified by Simmons J.A. I observe that these elements are somewhat
    overlapping and interrelated. Care must be taken not to de-contextualize them,
    or to turn them into unrelated factual silos of equal weight.

[34]

I will address each
    of the elements in turn.

(4)

Applying the
    Test for Initiation

[35]

The first element
    specified by Simmons J.A. was whether Mr. Beaven knowingly withheld exculpatory
    information from the police. The Township engages this element in the first of its
    three substantive complaints, that: The Trial Judge found that the Townships
    decision to withhold exculpatory evidence, in and of itself, was sufficient to
    satisfy the element of initiation.

[36]

This is not, in my
    view, an accurate description of the test that the trial judge actually applied
    to the evidence. The Township relies on too selective a reading of the Malicious
    Prosecution reasons, as I explain below.

(a)

Withholding
    Exculpatory Evidence

[37]

In the First Trial reasons,
    at para. 69, the trial judge found that: the defendant Municipality, through
    its former chief building official Mr. Beaven, failed to disclose information
    to the police which the evidence now shows, would have resulted in no charges
    being leveled against the Plaintiff. He concluded that the Township: mounted
    an investigation in order to build a case to justify the termination only
    after terminating Mr. Pate.

[38]

Perhaps the most
    damning finding of the trial judge was the following, at para. 51(q) of the
    First Trial reasons:

In the end, this witness [Mr. Beaven] admitted that exculpatory
    evidence was held back and he either could not or would not explain why. For
    example, in relation to the Parker property, exhibit four, he had knowledge of
    the 1995 building committee investigation and he had knowledge that many
    Municipal files had gone missing after the move to new offices. He could not
    explain why he did not tell police these facts. When asked if this would have
    been exculpatory toward Mr. Pate, he agreed. He was not able to explain why he
    did not include this information in his statements, (exhibits four through
    eight). He acknowledged that such information should have been included in his
    statements and disclosed to the police.

[39]

The trial judge
    repeated this finding in the First Trial reasons, at para. 60, and added this
    observation: I find it very troubling that he could give no explanation,
    satisfactory to this court, which would justify this withholding of what
    appeared to be exculpatory information.

[40]

Both investigating
    officers, Officer Stokes and Officer Vrbanic, confirmed that no one from the Township
    advised them of the 1995 Building Committee investigation or that files were
    missing: First Trial reasons, at paras. 16-17 and 39.

[41]

One key piece of
    evidence that was withheld was Mr. Pates journal.  The trial judge found that
    Mr. Beaven retained the journal, including Mr. Pates notes relating to
    building permit applications and building permit application fees, although he
    did show the journal to the police. The trial judge noted that Mr. Beaven could
    not tell the court what happened to the journal, nor could he produce it:
    First Trial reasons, at para. 51(a).  Surprisingly, however, two pages of the
    journal showed up at trial, which led to the Crown withdrawing charges in
    relation to one property reflected in those pages: First Trial reasons, at para.
    28. In the Malicious Prosecution reasons, at para. 37, the trial judge repeated
    his view of the importance of the missing journal that Mr. Beaven had retained.

[42]

The trial judges
    ultimate finding, at para. 23 of the Malicious Prosecution reasons, that the Township,
    through its representative, Mr. Beaven, knowingly withheld exculpatory
    information from the police, is amply made out on the evidence.

(b)

The Role of the
    Police Investigation

[43]

The second element
    of the malicious prosecution test specified by Simmons J.A. was whether the
    conduct of Mr. Beaven undermined the independence of the police investigation.
    The third and related element was whether Mr. Beaven prepared the statements
    that he provided to the police in a manner that misled the officers into not
    conducting their own search of the relevant records. These elements are both
    engaged by the Townships second complaint: The Trial Judge failed to
    consider, or give appropriate weight to, the fact that if the OPP conducted a
    proper investigation, which would have included putting the statements and
    allegations to Mr. Pate when it interviewed him on two occasions, it could have
    discovered the information that was withheld by the Township.

[44]

The Township argues
    that the police investigation was incompetent or negligent, and that this must
    absolve the Township of liability for malicious prosecution. Allied to this
    argument is the Townships assertion that the proper legal test requires the
    court to find that the withholding of the exculpatory evidence put the OPP in
    a situation of reliance where they could not exercise independent discretion
    and judgment in their investigation. The Township asserts that: To satisfy
    the element of initiation, the Townships conduct must have effectively robbed
    the investigating officers of their ability to conduct a meaningful
    investigation. The Township relies on this courts decisions in
Oniel v.
    Toronto (Metropolitan) Police Force
, [2001] O.J. No. 90, [2001] 195 D.L.R.
    (4th) 59, at para. 7, in
Kefeli
,
at para. 24, in
McNeil
,
at paras. 48-54, and in
Mirra
,
at para. 40.

[45]

In my view, the Township
    sets the test far too high. The authorities that the Township relies upon do
    not support its position.

[46]

In
Mirra
,
an employee of the Toronto-Dominion
    Bank conducted an investigation into credit card theft and reported the results
    to the police who eventually laid charges.  The charges were dropped when two
    other people were found to be the culprits. The Toronto-Dominion defendants
    moved for partial judgment to dismiss the claims of the plaintiffs against them
    for malicious prosecution and negligent investigation. Wilton-Siegel J. stated,
    at para. 40:

The fact that the Police may have chosen to rely heavily on the
    results of Sheluk's investigation, because they believed he had conducted a
    credible investigation, also does not affect the legal result. That was a
    decision of the Police over which the T-D Defendants had no control. If the
    Police investigation is demonstrated to have been negligent, it may well result
    in liability of the Police for the plaintiffs' damages. It should not, however,
    affect the potential liability of the T-D Defendants.

[47]

I note that, in
Mirra,
the motion judge made a critical finding.  He said, at para. 41: Nor is
    there any suggestion that the T-D defendants falsely and maliciously provided
    the Police with the results of Sheluks investigation. On the contrary, the
    parties agree that the mistake was honest. The motion judge accordingly
    dismissed the claim for malicious prosecution. By contrast, the trial judge
    here made no finding that such honesty was demonstrated by the Township or its
    representative; he found the exact opposite, that the Townships actions were
    malicious: Malicious Prosecution reasons, at para. 49.

[48]

In
Oniel
,
the police themselves were accused of malicious
    prosecution since they persisted in the plaintiffs prosecution, and
    deliberately or recklessly ignored available evidence of the unreliability
    of a complainants information, as Borins J.A. noted, at para. 51. While the
    police did not deliberately or recklessly ignore evidence in Mr. Pates case,
    on the trial judges findings, Mr. Beaven may well have done just that.

[49]

In
Kefeli
,
    Simmons J.A., sitting in chambers, decided a motion by the plaintiff for an
    extension of time to file a notice of appeal. He had been a teacher at
    Centennial College, and was arrested, tried and acquitted of offering to take a
    secret commission. He then brought an action against Centennial College
    alleging slander, malicious prosecution and conspiracy. Simmons J.A. dismissed
    the plaintiffs motion for an extension of time to appeal the dismissal of his
    action. She addressed the merits of the action, and accepted, at para. 24, the
    test, proffered by the respondent, that in an action for malicious prosecution
    an informant or complainant other than a police officer:

may be treated as the prosecutor in exceptional
    circumstances, including the following:

-the complainant desired and intended that the plaintiff be
    prosecuted;

-the facts were so peculiarly within the complainant's
    knowledge that
it was virtually impossible for the professional prosecutor
    to exercise any independent discretion or judgment
; and

-the complainant procured the institution of proceedings by
    the professional prosecutor, either by furnishing information which he knew to
    be false, or by withholding information which he knew to be true, or both.
    [Emphasis added.]

[50]

The Township focuses
    and relies on the expression virtually impossible.  But, some years later,
    this court rejected the virtual impossibility test in
McNeil
, at paras. 49-51
,
and concluded, at
    para. 52:

In our view, this is not a case in which we must decide all the
    factors that could, in any particular case, satisfy the element of initiation.
    On the facts of this case, it was open to the jury to find that BRI
knowingly
    withheld exculpatory information from the police which the police could not be
    expected to find and indeed did not find
upon their review of the tapes.
    But for the withholding of this essential information, McNeil would not have
    been charged. [Emphasis added.]

[51]

In my view, the
    element of initiation can be satisfied if the defendant knowingly withheld
    exculpatory information from the police that the police could not be expected
    to find in all the circumstances.

(i)

The Trial Judges Factual Findings

[52]

At the First Trial,
    the trial judge noted Mr. Beavens evidence that he assumed the police would
    undertake their own investigation based on the information that he provided.
    Mr. Beavens evidence was that the statements he provided to the police were
    thumbnail statements and that he had asked the police to conduct a full and
    thorough investigation: First Trial reasons, at para. 46.

[53]

The trial judge
    observed that: The police were not in any way hindered or obstructed in
    relation to the nature and extent of the investigation that it undertook:
    First Trial reasons, at para. 58.  He added, at para. 59, that: There was no
    evidence that the Municipality in any way obstructed or intentionally
    interfered with the conduct of the police investigation.

[54]

The trial judge
    found, in the First Trial reasons, at paras. 60-61, that the police had the
    ability to undertake a meaningful investigation. He noted that if the police
    had questioned other municipal employees or officials they would have
    discovered the evidence of the 1995 Building Committee investigation and the
    fact that municipal files were missing.  On the basis of this evidence, the
    trial judge concluded that the case for malicious prosecution had not been made
    out.

[55]

The trial judges
    evaluation of the evidence on this issue changed after the decision of this
    court on the First Appeal and the Malicious Prosecution re-trial.

[56]

As noted, Simmons
    J.A.s third element relating to malicious prosecution was whether Mr. Beaven
    prepared his statements in a manner that misled the police officers into not
    conducting their own search of the relevant records. The trial judges
    conclusion in the Malicious Prosecution reasons at para. 49, was that: But for
    the statements provided by Mr. Beaven and but for his failure to provide the
    police with the exculpatory evidence in his possession, it is clear from the
    evidence of the investigating officers, that no charges would have been laid
    against Mr. Pate. He found that the Townships conduct was the proximate
    cause of this prosecution. See also para. 39.

[57]

The trial judge
    pointed to the evidence that Mr. Beaven went to great lengths to show the
    police that his investigation was comprehensive.  He stated, at paras. 34-35:

A review of the written statements provided by Mr. Beaven to
    the OPP indicate that either he himself or someone in the municipal office,
    pursuant to his instructions, checked to determine whether or not there existed
    a file in relation to each building permit at issue. He had Juenne Simpson, an
    employee of the Municipality, review these statements.

Most troubling, is the fact that Mr. Beaven, in most of the
    statements, went to great lengths to indicate that he had conducted
    "comprehensive searches of the files and records in building office and
    cannot locate any evidence of an application for a permit or an issued building
    permit". Everyone employed by the Defendant was well aware that records of
    this nature had gone missing as a result of the municipal office move. This was
    never disclosed and should have been disclosed by the Municipality to the
    investigating officers.

[58]

The trial judge
    noted, at paras. 30 and 31, that Officer Stokes relied on Mr. Beaven as a
    former police officer:

Again, Officer Stokes gave information at the trial of this
    action, that had he known that the Parker matter had already been investigated by
    the 1995 Galway-Cavendish Building Committee, he would not have laid charges in
    relation to the Parker property. Further, he advised the court that had he
    known about the missing municipal files, he would not have laid charges in
    relation to the Pruenster, Robertson, Miller, Barillaro and Hottot properties.
    Officer Stokes knew that Mr. Beaven was a retired police officer, having been a
    staff sergeant for many years prior to his retirement. It was clear from
    Officer Stokes' evidence that he accepted the statements provided by Mr. Beaven
    as forming the foundation for the reasonable and probable grounds he developed
    in order to lay charges against Mr. Pate.

Officer Stokes gave evidence that when he reviewed the
    statements as prepared by Mr. Beaven, he was told that the case against Mr.
    Pate was "going to be very big". He confirmed that he formed
    reasonable and probable grounds to lay charges on each of these matters
    "when he received and read the statements" as authored by John
    Beaven.

[59]

Officer Stokes
    acknowledged that Mr. Beavens statements provided the reasonable and probable
    grounds for laying the charges against Mr. Pate.  The trial judge found, at
    para. 28:

Mr. Beaven told the police that he had searched the records of
    the Municipality looking for an indication that the permits had been issued
    concerning the relevant properties and found that no such records existed. He
    did not go on to advise the police that many files and records had been lost
    during a move of the municipal office in question. Further, the evidence of
    Juenne Simpson, a municipal employee, was that she had, at the request of Mr.
    Beaven, reviewed the statements that he had prepared. While Mr. Ayotte argued
    that she could have, at that point in time, ensured that the police were aware
    that files were lost during the move, her evidence was that this fact
    concerning the missing files was "common knowledge" and clearly that
    was within Mr. Beaven's knowledge even though, in evidence, he came across as
    being unclear on this point.

[60]

This evidence led
    the trial judge to the conclusion, discussed above, that the Chief Building
    Officials conduct undermined the independence of the police investigation and
    was reprehensible: Malicious Prosecution reasons, at para. 26.

(ii)

The
    Townships Challenges to the Trial Judges Factual Findings

[61]

The Township challenges
    the trial judges findings that Mr. Beaven withheld the journal from the police
    and that he did not disclose the results of the Townships Building Committee
    investigation in 1995 to the police.

[62]

The Township also
    asserts that the OPP could easily have found out about the journal and
    discovered the results of the Townships 1995 Building Committee investigation
    if they had simply met with another employee, Ms. Simpson. Finally, the Township
    pointed out that the Officers also did not put the allegations to Mr. Pate when
    they interviewed him, and it was his evidence that he would have been able to
    explain any discrepancies.

[63]

These are, the Township
    asserts in its factum: key pieces of evidence that specifically related to
    whether the Townships conduct undermined the ability of the OPP to conduct an
    independent investigation; the trial judges failure to review and consider
    them amounts to a palpable and overriding error. I address each challenge in
    turn.

The Journal

[64]

The trial judge was
    well aware that Mr. Beaven had the journal and that he had shown it to the
    police. This is evident in both the First Trial reasons, at paras. 28 and 51(a),
    and in the Malicious Prosecution reasons, at paras. 33(a) and 37.

[65]

Officer Stokes
    testified that Mr. Beaven showed him the journal, and he recalled reviewing it,
    but he said that he did not see the dates to which Mr. Beaven referred in the
    journal. The journal was not part of the evidence package that Mr. Beaven gave
    to him.  Mr. Beaven stated in cross-examination that he indicated to the
    police that he was in possession of the journal. That said, at no time did he
    give the police any indication of the journals importance.

[66]

There is no basis on
    which to conclude that the trial judges evaluation of the evidence about the
    journal was erroneous.

The Building Committees 1995 Investigation

[67]

The trial judge
    discussed the 1995 Building Committee investigation of the Parker property in
    both the First Trial reasons, at paras. 39, 51(q), 60 and 70, and in the Malicious
    Prosecution reasons, at paras. 33(q) and 47. It is noteworthy that the
    statement provided to the police by Mr. Beaven about the Parker property did
    not refer to the 1995 investigation.

[68]

The evidence of
    Officer Stokes was that he was primarily responsible but was replaced on the
    file. Officer Vrbanic explained his involvement by saying that the Township
    wasnt satisfied with some of the investigations Officer Stokes was doing.
    Officer Vrbanic did some investigation, including meeting with some witnesses
    and with Mr. Beaven at least twice. His best recollection was that he was
    assigned to the file in April 1999.

[69]

Mr. Beaven met
    Officer Vrbanic in early 2000. He testified that the officer wanted to look at
    some building permit record files. He added that Officer Vrbanic asked me some
    questions about the Parker one. Mr. Beaven then added:

He was informed that it was subject to an examination by the
    officials of the former Township and that it was my understanding that there
    was no conclusive  no conclusive end to it, is as I guess the only way I can
    describe it.  Im pulling this  it was a long time ago, but there was some
    discussion about Vrbanic about this, about this Parker business.

[70]

Officer Vrbanic
    testified that it was his practice to make notes on things that were noteworthy
    and that he had no notes of a conversation with Mr. Beaven about the Parker
    property, or about an investigation completed by the GalwayCavendish Building
    Committee back in 1995 or 1996.

[71]

It is plain from the
    trial judges reasons that he did not accept Mr. Beavens evidence that he
    disclosed the information about the 1995 investigation to the police. His
    evaluation of the evidence attracts considerable deference from this court.

Lapses in the Investigation

[72]

The Township makes
    two specific complaints about the competence of the police investigation. The
    first is that the police failed to interview Juenne Simpson, who would have
    told them about the 1995 Building Committee investigation that absolved Mr.
    Pate, and about the files that were lost when the townships amalgamated. The
    second is that the police failed to provide Mr. Pate with the details of the
    allegations against him, despite two interviews; if they had done so, he would
    have disabused them and they would have done a more fulsome investigation of
    Mr. Beavens statements.

[73]

The trial judges
    reasons explain how Mr. Beaven, with his police credentials, experience and
    credibility with the investigating officers, went to great lengths to manage
    his contacts with the police, and to encourage them to lay charges against Mr.
    Pate, while discouraging as unnecessary any additional investigation. There is
    no basis for concluding that the trial judges assessment of this evidence is
    tainted by error.

(5)

The Independence
    of the Decision to Prosecute

[74]

The fourth element
    of the malicious prosecution test set by Simmons J.A.  was whether the conduct
    of Mr. Beaven or the Township undermined the independence of the process
    leading to the decision to lay charges and prosecute Mr. Pate.

[75]

The trial judges
    assessment of this issue also shifted between the First Trial reasons and the Malicious
    Prosecution reasons.  In the First Trial reasons, the he reached the following
    conclusion, at para. 62:

Mr. Beaven provided the information which placed the police
    investigation into play. However, the decision to prosecute was that of the
    police. Even where false information is provided to the police, even in
    circumstances where the complainant knows it to be false, this does not
    necessarily constitute "initiation". (See:
Mirra v. Toronto
    Dominion Bank, supra)
.

As discussed above, the
    trial judges reliance on the test in
Mirra
was misplaced, as this court
    observed in the First Appeal reasons, at para. 37.

[76]

The trial judge
    recited Mr. Beavens evidence that he contacted the O.P.P. Staff Sergeant to
    determine the status of the investigation: First Trial reasons, at para. 48.
    From the perspective of the officers involved, the Township brought significant
    pressure to bear, and Officer Vrbanic replaced Officer Stokes: First Trial
    reasons, at paras. 18-20, and 39.

[77]

The trial judges
    assessment of the evidence was more comprehensive in his Malicious Prosecution reasons,
    at para. 47; the additional detail is telling:

The evidence of Mr. Beaven was that he had been instructed by
    his superior to dismiss Mr. Pate and offer clemency from criminal charges if
    he, Mr. Pate agreed to resign. He further gave evidence that he had been
    instructed to build a case against Mr. Pate, subsequent to this wrongful
    dismissal. Therefore, there is evidence that the Township initiated proceedings
    for "a reason other than simply bringing the law into effect." We
    also have the evidence of Officer Stokes that pressure was brought upon him by
    his superiors to lay charges. In fact, Officer Stokes described a very odd turn
    of events. He indicated that the criminal matters were turned over to another
    investigating officer, which he confirmed was very unusual, but it was done
    because "The Township had complained that I took too long to lay charges
    in this matter." He again confirmed that he laid the charges based upon
    the package of statements provided by Mr. Beaven as he believed the statements
    "would stand up in court". It was his evidence that the Municipality
    wanted charges laid, as this civil action had already been commenced. In fact,
    he was removed from the prosecution of this matter and was "written
    up", allegedly for his tardiness in deciding whether to lay charges.

[78]

The impact of this
    assessment of the evidence is important, as the trial judge noted, at para. 42
    of the Malicious Prosecution reasons:

If the Plaintiff can establish that the Defendant either lacked
    a
bona fide
belief in the existence of such cause, or that the grounds
    for initiating the prosecution were objectively unreasonable, the Plaintiff
    will have established this element. In this case, I accepted the evidence of
    Officer Stokes when he said that had he known:

(a) The Building Committee of the Defendant in 1995 had
    investigated the Parker permit issue and decided that no charges were
    warranted;

(b) The Defendant knew that no building permit was required
    for the Hottot renovation; and

(c) Knew that many files had been lost or gone missing after
    the closing of the Defendant's Cavendish satellite office;

he would have not laid the charges against Mr. Pate.

[79]

It is plain that the
    trial judge turned his mind to whether the conduct of Mr. Beaven or the Township
    undermined the independence of the process leading to the decision to lay
    charges and prosecute Mr. Pate. This is no basis for this court to interfere
    with the trial judges factual findings on this issue.

(6)

The Consideration of Irrelevant Factors

[80]

The Townships third
    substantive complaint is that: [T]he Trial Judge considered irrelevant factors
    in determining that the Township initiated the malicious prosecution of Mr.
    Pate, namely, the events leading up to, and including, the Townships decision
    to terminate Mr. Pates employment.

[81]

The focus of this
    complaint is para. 33 of the Malicious Prosecution reasons. The trial judges
    preamble to this lengthy paragraph states:

Much has been made as to what Mr. Beaven did or did not do on
    behalf of the Defendant. The Corporation of the Township of Galway-Cavendish
    and Harvey is the Defendant, not Mr. Beaven. The Municipality put into motion
    this investigation and Mr. Beaven, an officer of the Defendant Municipality,
    withheld information as follows

The paragraph then goes on to list seventeen
    evidentiary points. The Township does not dispute the accuracy of these points,
    but does dispute the relevance of seven of the seventeen to the issue of
    whether the Township withheld information from the police. Some of those points
    relate to what Mr. Beaven did, not in relation to withholding evidence from the
    police, but in accomplishing the Townships goal of dismissing Mr. Pate. The
    implication is that the trial judge might have been overborne by his disgust
    with the way that the Township treated Mr. Pate.

[82]

But a paragraph in a
    judgment is not the equivalent of a mathematical equation in which an error in
    a sub-calculation produces an error in the outcome; reasons are not to be
    scrutinized in this manner, but are to be considered in whole and in context:
R.
    v. R.E.M
, 2008 SCC 51, [2008] 3 S.C.R. 3,

at para. 16.

[83]

One of the listed items
    which the Township criticizes is that: Mr. Beaven advised Mr. Pate that he
    would contact the OPP if Mr. Pate did not resign from his employment. While
    this does not relate to the withholding of evidence, it surely underlines the
    respondents main argument, which was accepted by the trial judge, that a
    malicious prosecution at the instance of the Township was afoot.

[84]

In my view, the Township
    has not demonstrated that the trial judges findings to which it objects are
    tainted by palpable and overriding error, even if some of the evidence may have
    been irrelevant to his immediate task of evaluating the evidence on the issue
    of initiation. I would not give effect to this ground of appeal.

(7)

Conclusions on
    Liability for Malicious Prosecution

[85]

The accumulated
    evidence led the trial judge to state, at para. 48 of the Malicious Prosecution
    reasons:

All the foregoing leads one to the conclusion that there was
    more than ample evidence to conclude that the Township initiated the criminal
    proceedings against Mr. Pate without reasonable and probable grounds to believe
    that he had committed the thefts and it did so maliciously in order to avoid
    civil liability for the termination of his employment. The Defendant offered no
    evidence to refute this. Indeed, Officer Stokes indicated that he reviewed the
    matter with a local Crown attorney, who did not recommend that charges be laid,
    and who allegedly opined, that the Township should "undertake its own
    dirty work". While I do not make my decision based upon such a statement,
    it underlines the backdrop against which the Defendant's actions were taken
    through its authorized officer, Mr. Beaven.

[86]

In my view, the
    trial judge adequately addressed the evidence, as he notes by using the
    expression, all the foregoing; he made findings on all four elements of the
    test for initiation of malicious prosecution set out by Simmons J.A. in the First
    Appeal reasons.

[87]

I note that the
    trial judge found as a fact, at para. 22 of the Malicious Prosecution reasons,
    that it would be next to impossible for the O.P.P. to have uncovered this
    withheld information, given the statements prepared by Mr. Beaven, which
    indicated that a careful search had been undertaken and that files relating to
    these issues did not exist. He added, at para. 23, citing
Kefeli
, that:
    [I]t would be virtually impossible for investigating police to exercise
    independent judgment where the complainant had provided information known to
    be false and withheld information which the complainant knew to be true, or
    both.

[88]

This is not the
    appropriate test, but the use of the virtual impossibility test by the trial
    judge does not affect the outcome. As noted above, at para. 51, the element of
    initiation can be satisfied if the defendant knowingly withheld exculpatory
    information from the police that the police could not be expected to find in
    all the circumstances. The trial judges findings amply satisfy that test.

[89]

The Township has not
    demonstrated that the trial judge committed any palpable and overriding errors
    in respect of his evaluation of the evidence on the malicious prosecution issue,
    or any material errors in respect of the law. I would therefore reject these
    grounds of appeal.

(8)

Damages for
    Malicious Prosecution

[90]

Simmons J.A. pointed
    out, at para. 56 of the First Appeal reasons, that: If Mr. Pate's claim for
    malicious prosecution succeeds at the new trial, it will be necessary for the
    trial judge to consider all heads of damages arising from the conduct giving
    rise to that claim.

[91]

Instead of doing so,
    the trial judge accepted the agreement of counsel that the damages for
    malicious prosecution should be set at $1. The trial judge noted in the
    Malicious Prosecution reasons, at para. 11, that the $1 figure was inserted as
    a placeholder, on the agreed basis that the damages to be assessed on this
    appeal would not exceed the punitive damages award of $550,000 that he had made
    a year earlier at the Punitive Damages re-trial.

[92]

The parties made no
    submissions to this court on how damages for malicious prosecution, as a
    free-standing tort, should be set. For the purpose of this decision, I read the
    arrangement as an implicit concession by the Township that the malicious
    prosecution claim could buttress the respondents claim to punitive damages, if
    it was made out. Further, considering the sequence of the re-trials, I view the
    later Malicious Prosecution re-trial as the respondents effort to support the
    quantum of punitive damages awarded by the trial judge at the earlier Punitive
    Damages re-trial, which at that point had already been appealed.

[93]

Counsel requested
    this court not to order a new trial even if it found fault with the trial
    judges re-trial decisions, but instead to substitute its own decision based on
    the trial record.

Punitive Damages

[94]

For convenience in
    setting the context, I note again that after the First Trial, Mr. Pate appealed
    the trial judges award of $25,000 in punitive damages to this court,
    contending that the quantum was too low. This court allowed the appeal and
    directed a new trial on the issue. After the re-trial, the trial judge
    increased the award of punitive damages from $25,000 to $550,000. The Township
    appeals the quantum.

(1)

The Positions of
    the Parties on Punitive Damages

[95]

The Township
    concedes that punitive damages are warranted, since, as its factum notes: the
    compensatory damages awarded to Mr. Pate did not fully satisfy the objectives
    of retribution, deterrence, and denunciation. The Township submits, however,
    that the trial judge misapprehended and misapplied the legal test for setting
    the quantum of punitive damages.  The Townships core complaint is that the
    award of punitive damages, when added to the other awards, is so inordinately
    large that it exceeds what is rationally required to punish the defendant, and
    is therefore irrational.

[96]

The Township argues
    that the trial judge made four errors in setting the amount of punitive
    damages. First, he failed to take into account the overriding principle of
    proportionality.  Second, the trial judge took into account the same evidence
    in assessing both punitive and mental distress damages. Third, he failed to
    take into account the amounts that he had already awarded for aggravated
    damages, substantial indemnity costs, and the costs premium. Fourth, the Township
    asserts that the new punitive damages award is out of line with the cases and
    is therefore excessive.

[97]

The respondent
    submits that the extreme misconduct of the Township justifies the large award
    of punitive damages.

(2)

The Standard of
    Review

[98]

Simmons J.A. said,
    in the First Appeal reasons, at para. 60:

The standard of appellate review applicable to punitive damages
    is whether a reasonable jury, properly instructed, could have concluded that an
    award in that amount, and no less, was rationally required to punish the
    defendants misconduct.

[99]

This was the test
    specified by the Supreme Court in
Whiten v. Pilot Insurance Co
., 2002
    SCC 18, [2002] 1 S.C.R. 595, at para 107.  The Supreme Court noted, at para.
    108, that an appellate court owes a lesser degree of deference to a jury award
    of punitive damages than to a compensatory award. This standard also applies,
    by inference, to a punitive damages award made by a judge sitting alone. The
    award of punitive damages need not be so large as to shock the appellate
    courts conscience before it may interfere; it is sufficient if the awards
    size offends the courts sense of reason.

(3)

Discussion

[100]

For the reasons
    set out below, it is my opinion that the trial judge did not err in his
    self-instructions on proportionality, or on the differing purposes for punitive
    and compensatory damages. He did not err by taking into account the same
    evidence in assessing both punitive and mental distress damages. He did not make
    the error of failing to take into account the amounts that he had already
    awarded in compensatory damages. I would not find that the trial judges award
    of punitive damages at $550,000 is unreasonable.

(a)

Proportionality

[101]

The Township
    argues that the trial judge failed to take into account the overriding
    principle of proportionality in setting the award of punitive damages. As
    explained by the Supreme Court in
Whiten,
proportionality is
related to the blameworthiness of the
    defendant's conduct, the degree of vulnerability of the plaintiff, the harm or
    potential harm directed specifically at the plaintiff, the need for deterrence,
    other penalties paid by the defendant, and the advantage wrongfully gained by the
    defendant:
Whiten
, at paras.
110-114, 116-119, and 125-126.

[102]

The trial judge
    was alive to the principle of proportionality. He commented in his First Trial
    reasons, at para. 81: I would order more, however, I am bound by the
    principles of proportionality." This court interpreted his comment as
    referring to punitive damages - after all, proportionality in several
    dimensions is the key to the permissible quantum of punitive damages":
    First Appeal reasons, at para. 59, quoting para. 111 of
Whiten
.

[103]

In awarding punitive damages at
    the First Trial, the trial judge considered, at some length, the
    blameworthiness of the Township's conduct, Mr. Pates degree of vulnerability,
    and the harm that he suffered.

[104]

The trial judge
    went over much of the same ground in the Punitive Damages reasons. He quoted
    his First Trial reasons and, at para. 7, set out the re-trial argument of
    counsel for the Township that alerted him again to the relevant issues:

Counsel for the defendant municipality suggested that the
    original amount that I ordered was sufficient in order to address the purpose
    of punitive damages which I already found to be applicable to the facts of this
    case. He relied upon
CivicLife
, suggesting that there was no rational
    purpose to impose punitive damages in order to deter the conduct in issue and
    denounce it as in the
Hill
and
Whiten
cases.

[105]

The trial judge
    reminded himself of the principles at para. 8:

In
Whiten v. Pilot Insurance Co
., the Supreme Court of
    Canada set out that any award of punitive damages, when added to compensatory
    damages, must produce a total sum which is rationally required to punish the
    defendant. The amount of the award must be proportionate to the blameworthiness
    of the defendant's conduct such that the more reprehensible the conduct, the
    higher the rational limits to the potential award.

[106]

In my view, the
    trial judge properly instructed himself on the principles for setting punitive
    damages.

(b)

The
    Relationship between Punitive Damages and Compensatory             Damages

[107]

The purpose for
    an award of aggravated or mental distress damages is different from the purpose
    for an award of punitive damages. In fixing mental distress damages, the court
    focuses on compensating the plaintiff for his or her mental distress relating
    to the manner of dismissal:
Honda
, at para. 60. In fixing punitive
    damages, the court focuses on punishing the defendants wrongful acts that are
    so malicious and outrageous that they are deserving of punishment on their own:
Honda
, at para. 62. See also
Hill
, at para. 196, and
Whiten
,
    at para. 73.

[108]

The trial judge
    was well aware of the different purposes for each head of damages, as his First
    Trial reasons reflect, at paras. 71-72:

The purpose of punitive damages is not to compensate the
    Plaintiff. They are only to be awarded where compensatory damages are
    insufficient to accomplish the objectives of retribution, deterrence and
    denunciation.

Punitive damages are to be imposed only if there has been
    highhanded, arbitrary or highly reprehensible conduct that departs to a marked
    degree from ordinary standards of decent behaviour. Punitive damages are to be
    awarded only where compensatory damages are otherwise insufficient to
    accomplish these objectives.

[109]

The trial judge
    referred to the same principles in his Punitive Damages reasons. His reasons
    confirm that he instructed himself properly on the distinction between punitive
    and compensatory damages.

(c)

Using the Same
    Factors Twice

[110]

The Township
    argues that the trial judge relied on many of the same factors to make the
    compensatory damage awards to Mr. Pate as he did to justify his punitive
    damages award. The result, contends the Township, is double compensation to
    Mr. Pate, and double punishment to the Township.

[111]

These factors were,
    specifically: [T]he Township's unfounded allegations of theft, the Township's
    failure to provide Mr. Pate with any particulars of the allegations or an
    opportunity to respond, and the Township's defences in the civil proceedings,
    up to and including the trial of the matter.

[112]

The Township
    submits that the trial judge considered many of the same factors in his award
    of aggravated damages, specifically: [T]he damage to Mr. Pate's reputation,
    the Township's unfounded allegations of misconduct, the Township's failure to
    provide Mr. Pate with particulars of the allegations or an opportunity to
    respond, and Mr. Beaven's statement that he would not contact the police if Mr.
    Pate resigned from his employment.

[113]

Bastarache J.
    commented, at para. 60 of
Honda
, that: The Court must avoid the
    pitfall of double-compensation or double-punishment.  Binnie J. referred, in
Whiten
,
    at para. 116, to: a danger of double recovery for the plaintiffs emotional
    stress, once under the heading of compensation and secondly under the heading
    of punishment.  Robins J.A. noted that the court must not over-compensate the
    plaintiff and provide him or her with duplicate monetary recovery, particularly
    in a defamation action, in
Walker

v. CFTO Ltd
., [1987] O.J. No. 236, 59 O.R. (2d)
    104 (C.A.), at p. 121.

[114]

The Township
    urges this court to draw the logical inference from the idea of double
    compensation that a trial court should not take account of an element of
    misconduct in fixing damages under more than one head of damages. In other
    words, misconduct that would justify an award of mental distress damages cannot
    be relied upon to justify an award of punitive damages as well, for example.

[115]

With respect,
    this inference does not follow. In my view, the word double or duplicate in
    these cases is no more than a figure of speech.  It gets at the issue of real
    concern, which is to avoid over-compensating the plaintiff by way of an
    excessive award of punitive damages.

[116]

Everything turns
    on the specific facts of the case. The defendants misconduct might have caused
    mental distress that substantiates an award of mental distress damages; that
    same conduct could well also be deserving of punishment and thus justify an
    award of punitive damages. This would be true in the cases where both
    aggravated and punitive damages were awarded. See, for example,
Hill v.
    Church of Scientology of Toronto
,
[1995] 2 S.C.R. 1130 and
McNeil
.
    On the other hand, the defendants conduct might be worthy of punishment even
    though it might not have been found to have caused mental distress, as in
Whiten
.
    The same factual matrix is considered in setting all the heads of damages.

[117]

It does not
    follow, simply from the trial judges repetition of the facts in explaining his
    various awards, that he necessarily erred in principle.

(d)

Failing to Take
    into Account the Amounts Already Awarded

[118]

Conceptually, as
    the Supreme Court noted at
para. 94 of

Whiten
, punitive damages are aimed at punishing the wrongdoing
    defendant for misconduct, but only where the other awards against the defendant
    are found to fall short of adequate punishment. The trial judge was therefore obliged
    to take into account the amounts that he had already awarded in compensatory
    damages.

[119]

Compensatory
    damages including wrongful dismissal damages have a punitive element, which
    must be taken into account assessing punitive damages:
Honda
, at para.
    69,
Whiten
, at paras. 94 and 123, and
Walker
, at p. 121.  In
    the context of a wrongful dismissal case, aggravated damages also have a
    punitive element, even though they are compensatory in nature. In this case, that
    would include the wrongful dismissal damages even though they were paid outside
    of the trial process as noted below

[120]

It would be
    helpful to review the breakdown of the amount awarded by the trial judge after
    the First Trial. The trial judge explained, in a footnote to the Cost Endorsement,
    that his award of $75,000 for general and aggravated damages did not include
    damages for wrongful dismissal, which the parties had settled on at 12 months
    plus benefits, pension and interest, and which had been paid outside of the
    trial process. A review of the relevant submissions at the First Trial makes it
    clear that counsel were addressing aggravated damages only, and not general
    damages. I therefore conclude that the amount of aggravated damages set by the
    trial judge after the First Trial was $75,000.

[121]

The Wallace
    bump up damages came to about $25,000. This expression refers to damages
    flowing from the manner of wrongful dismissal set out in the Supreme Courts
    decision in
Wallace v. United Grain Growers Ltd
.
, [1997] 3
    S.C.R. 701. At the First Trial the parties did not draw the trial judges
    attention to the Supreme Courts qualification of 
Wallace
damages in
Honda Canada Inc. v. Keays,
2008 SCC 39,
[2008] 2 S.C.R. 362. There was no appeal of the
    trial judges award of aggravated and Wallace damages.

[122]

For analytical
    purposes, I would add the Wallace bump up damages to the aggravated damages
    and conclude that, conceptually, the trial judge awarded Mr. Pate a total of
    about $100,000 as mental distress damages.
I
    do this in view of the Supreme Courts decision in
Fidler v. Sun Life
    Assurance Co. of Canada
, 2006 SCC 30,

[2006] 2
    S.C.R. 3, at para. 53, where the court urged that the term mental distress
    damages be adopted in preference to the term aggravated damages, which
    should be abandoned as confusing.

[123]

The trial judge
    awarded substantial indemnity costs as an element of punishment, noting the
    success of the plaintiff in this matter and the conduct of the defendant, in
    the Cost Endorsement, at para. 6. He also awarded a costs bonus.

[124]

As noted above, Mr.
    Pates total award after the First Trial, including special damages, costs, the
    costs premium and prejudgment interest, but excluding the amount paid by the
    Township in the wrongful dismissal settlement, was $279,094.

[125]

The Township
    argues that the trial judge, despite his self-instructions: engaged in no
    analysis, and therefore provided no explanation about why pay in lieu of
    notice,
Wallace
damages, aggravated damages, substantial indemnity
    costs, and a costs premium were insufficient to punish the Township.

[126]

I disagree. Near
    the outset of his Punitive Damages reasons, the trial judge referred to some of
    the key principles underlying the assessment of a punitive damages claim.  He
    cited the requirement that an award of punitive damages, 
when added to
    compensatory damages
, must produce a total sum which is rationally
    required to punish the defendant (emphasis added). Although the trial judge did
    not mention in the Punitive Damages reasons the actual amounts that he awarded to
    Mr. Pate as the result of the First Trial, I am not prepared to draw the
    inference from that omission that he did not take account of them in
    quantifying punitive damages.

(e)

The Award is Not
    Out of Line with the Caselaw on Punitive Damages

[127]

It
    would be helpful to recall the way in which the argument about the quantum of
    punitive damages developed, and the trial judges reasoning. There is a marked
    contrast between the way that the case was argued by the Township before the
    trial judge and before this court.

(i)

The Argument before the Trial Judge at the
    Punitive Damages Re-trial

[128]

The trial judge explained that the parties agreed that no new
    evidence would be admitted at the Punitive Damages re-trial, and noted, at
    para. 6 of his Punitive Damages reasons, that the quantum of punitive damages
    was re-argued based on the trial record, within the parameters of a set of
    leading cases:

Hill, Whiten, McNeil

and
CivicLife.com
    Inc. v. Canada (Attorney General)
,

[2006]
    O.J. No. 2474, 215 O.A.C. 43
.

[129]

The respondent sought punitive damages within the range set by
McNeil
at $500,000,
Hill
at $800,000, and
Whiten
at $1,000,000, as
    the trial judge noted at para. 7.


[130]

Trial counsel for the Township submitted at the re-trial that the
    $25,000 amount the trial judge had awarded after the First Trial was
    sufficient, relying on
CivicLife,
in which this court set aside an
    award of punitive damages. He argued that the Township was a small municipality
    and should not be treated as harshly by the court as an insurance company; the
    trial judge noted, at para. 14, that counsel did not provide authority for this
    proposition. Counsel for the Township submitted to the trial judge that an
    amount of no more than $75,000 [would be] sufficient in order to punish the
    defendant municipality: Punitive Damages reasons, at para. 19.

[131]

The trial judge rejected this argument, at para. 13, and
    distinguished
CivicLife
. He noted that in
CivicLife
, awarding
    punitive damages would have punished taxpayers for the actions of one rogue
    employee over a short period of time. By contrast, in this case the misconduct
    was, or should have been, within the knowledge of the Chief Administrative
    Officer, council or a council committee, and occurred over a period in excess
    of ten years: Punitive Damages reasons, at para. 17.

[132]

The trial judge
    also observed, at para. 18:

To date, no evidence has been put before me whereby it would
    appear that the municipality has apologised or in any way accepted
    responsibility for the conduct of its municipal officer, nor has it in any way
    accepted responsibility for the result of these actions. Indeed, viewed through
    the eyes of the average citizen, no doubt they would view the conduct of the
    municipality as offensive and morally repugnant.

[133]

The trial judge
    found that the facts of this case were strikingly similar to the facts in
McNeil
,
    and concluded, at para. 20:

In
McNeil
$500,000 was awarded for punitive damages.
    Given my findings of significant misconduct on the part of the defendant
    municipality; the fact that such misconduct lasted over approximately a ten
    year period; the municipality's actions in this case and in the criminal
    proceedings that had a devastating impact on the appellant's life, including
    his employability, his marriage, and the fact that these were intentional and
    foreseeable actions undertaken by the municipality, I have reconsidered the
    case law with the guidance of the appeal court and now fix punitive damages in
    the amount of $550,000.

[134]

The trial judge
    found this defendant's conduct to be, perhaps in some aspects, worse than the
    actions of the defendants in the aforementioned cases: Punitive Damages reasons,
    at para. 11.

(ii)

The
    Argument before this Court

[135]

The Township resiles from the $75,000 punitive damages figure put
    to the trial judge at the Punitive Damages re-trial by previous counsel, and
    submits that the original award of $25,000 was sufficient.

The Township argues that the $550,000 punitive
    damages award is out of line with the caselaw, which shows that the trial judge
    erred in principle in failing to give effect to the Supreme Courts instruction,
at para. 94 of

Whiten
,
that: Judges and juries in our system
    have usually found that moderate awards of punitive damages, which inevitably
    carry a stigma in the broader community, are generally sufficient.

The Township submits that the broader sweep of
    the cases (none of which were put to the trial judge), does not support a high
    award of punitive damages.

a.

Awards
    Cited by the Township

[136]

The
    Township submits that, even before
Honda
was decided, Ontario courts
    were reluctant to award large punitive damage amounts in employment cases. The
    highest award before
Honda
in an employment matter was $100,000:
Downham
    v. Lennox and Addington (County)
,
[2005] O.J. No. 5227,
    56 C.C.E.L. (3d) 112 (S.C.).

The Township asserts that the awards
    were considerably more modest. It cites cases setting a range of between
    $15,000 and $50,000
:
Bouma
    v. Flex-N-Gate Canada Co
.
, [2004] O.J. No. 5664, 37 C.C.E.L. (3d) 301 (S.C.), ($15,000 for
    aggravated and punitive damages);
Mastrogiuseppe v. Bank of Nova
    Scotia
, 2007 ONCA 726, [2007]
    O.J. No. 4052, ($25,000 for punitive damages);
Francis v. Canadian
    Imperial Bank of Commerce

(1994)
, 21 O.R. (3d) 75, [1994] O.J. No. 2657
    (C.A.), ($40,000 for punitive damages);
Ribeiro v. Canadian Imperial
    Bank of Commerce
,

[1992] O.J. No. 2471, 13 O.R. (3d) 278,
    (C.A.), ($50,000 for punitive damages).

[137]

The Township argues that, since
Honda
, punitive damage awards in Canada have continued to be modest. It
    cites cases setting a range of $5,000 to $75,000:
Lounsbury v.
    Dakota Tipi First Nation,
2011 MBQB 96
,
[2011]
    M.J. No. 138,
264 Man.R. (2d) 172
,
(Q.B.),
    ($10,000 for punitive damages);
Elgert v. Home Hardware Stores Ltd
.
, 2011 ABCA 112, [2011]
    A.J. No. 560, 336 D.L.R. (4th) 313, ($75,000 for punitive damages), leave to
    appeal to S.C.C. refused, [2011] S.C.C.A. No. 294;
Altman v. Steves
    Music Store,
2011 ONSC 1480, [2011] O.J. No. 1136, 89
    C.C.E.L. (3d) 120, ($20,000 for punitive damages);
Brito v. Canac
    Kitchens, a Division of Kohler Canada Co
.
, 2011 ONSC 1011, 87
    C.C.E.L. (3d) 184, ($15,000 for punitive damages), overturned on appeal since
    punitive damages were not claimed, 2012 ONCA 61, [2012] O.J. No. 376;
MacDonald-Ross
    v. Connect North America Corp
.
, 2010 NBQB 250, [2010] N.B.J. No. 250, 364 N.B.R. (2d) 222,
    ($50,000 for punitive damages);
Pawlett v. Dominion Protection
    Services Ltd
.
,
2008 ABCA 369, [2008] A.J. No. 1191, 302 D.L.R. (4th) 336, ($5,000
    for punitive damages);
Coppola v. Capital Pontiac Buick Cadillac GMC
    Ltd.
, 2011 SKQB 318, [2011] S.J. No. 548, 382 Sask.R.
    125, ($20,000 aggravated, not punitive, damages), affirmed 2013 SKCA 80, [2013]
    S.J. No. 454;

Kelowna Flightcraft Air
    Charter Ltd. v. Buchanan,
2010 BCSC 1650, [2010] B.C.J. No. 2290,
($8,500 for aggravated or punitive damages (not specified))
;
Nishina
    v. Azuma Foods (Canada) Co
.
,
2010 BCSC 502, [2010] B.C.J. No. 663,
    ($20,000 for punitive damages).

[138]

The Township points out that in
Elgert,
the Alberta Court of Appeal reduced a $300,000 punitive damages
    award to $75,000 in part because the plaintiff had received substantial
    compensatory damages. In
Pawlett
, the Alberta
    Court of Appeal reduced a $50,000 punitive damages award to $5,000 in part
    because the general damages award had denounced the defendants conduct.

b.

Awards Considered by this Court

[139]

T
he range of punitive damages in wrongful dismissal cases in this
    court is wide.  There was a low average award of about $25,000 in a number of
    cases:
Boyd v. Wright Environmental Management Inc
.
,
[2007] OJ. No. 1236, 57
    C.C.E.L. (3d) 101 (S.C.), amount affd 2008 ONCA 779, [2008] OJ. No. 4649 ($25,000
    exemplary damages);
Mastrogiuseppe v. Bank of Nova Scotia
, [2005] O.J.
    No. 5417 (S.C.), ($25,000), amount affd, 2007 ONCA 726, [2007] O.J. No. 4052;
Fedele
    v. Windsor Teachers Credit Union Ltd
.
,
    [2000] OJ. No. 2755 (S.C.), affd, [2001] OJ. No. 2951, 10 C.C.E.L. (3d) 254,
    (C.A.), ($15,000);
Lukowski v. Hatch Associates Ltd
.
, [1996] OJ. No. 4246, 25 C.C.E.L. (2d)
    17 (Gen. Div), affd in [1998] OJ. No. 5345, 118 O.A.C. 147,  ($25,000); and
Ribeiro
    v. Canadian Imperial Bank of Commerce
, [1992] O.J. No. 2471, 13 O.R. (3d)
    278 (C.A.), ($50,000), leave to appeal to S.C.C. refused, [1993] S.C.C.A. No.
    5. The mid-range amount was $150,000:
Kagal v. Tessler
, [2004] O.J.
    No. 3799, 190 O.A.C. 77, leave to S.C.C. refused, [2004] S.C.C.A. No. 508.

The high amount of damages was $500,000 in
McNeil.


[140]

Moving beyond
    the wrongful dismissal cases, there have been punitive damages awards in this
    court in relation to a number of other causes of action. Again, the range is
    wide. The average has been $50,000 in cases of breach of contract, fraudulent
    misrepresentation, intentional interference with economic relations, wrongful conversion,
    failure to provide an accounting of funds, and the denial of statutory accident
    benefits:
McQueen v. Echelon General/Insurance Co
.
, 2011 ONCA 649, 107 O.R. (3d) 780,
    ($25,000);
Agribrands Purina Canada Inc. v. Kasamekas
, 2011 ONCA 460,
    334 D.L.R. (4th) 714, ($30,000);
Barber v. Vrozos
, 2010 ONCA 570, 322
    D.L.R. (4th) 577, ($50,000);
Modern Niagara Group Inc. v. Armstrong Thomson
    Tubman Leasing Ltd
.
, 2009 ONCA
    877, ($50,000);
Panapers Inc. v. 1260539 Ontario Ltd
.
, 2007 ONCA 3, 219 O.A.C. 338, ($30,000);
Barrick Gold Corp. v. Lopehandia
(2004), 71 O.R. (3d) 416 (C.A.),
    ($50,000); and
Gu v. Tai Foong International Ltd
.
(2003), 168 O.A.C. 47 (C.A.), ($50,000).

The mid-range was $250,000 in respect of
    fraud by a lawyer and breach of fiduciary duty:
Carmen Alfano Family Trust
    (Trustee of) v. Piersanti
, 2012 ONCA 297, 291 O.A.C. 62, ($250,000) and
Manufacturers
    Life Insurance Co. v. Ward
, 2007 ONCA 881, 288 D.L.R. (4th) 733,
    ($250,000). The high award for punitive damages was in respect of the denial of
    an insurance claim, in the total amount of $450,000:
Plester v. Wawanesa
    Mutual Insurance Co
.
(2006),
    213 O.A.C. 241, amended in 215 O.A.C. 187, leave to appeal to S.C.C. refused,
    [2006] S.C.C.A. No. 315.

c.

Awards in the Supreme Court of Canada

[141]

Although the
    Supreme Court of Canada stated in
Whiten
that moderate awards of
    punitive damages  are generally sufficient, it nonetheless upheld the jury
    award in that case of $1 million.

[142]

In
Hill
,
    a much earlier case, the court upheld an award of punitive damages in the
    amount of $800,000 in a libel case, in addition to an award of $300,000 for
    general damages and an award of $500,000 for aggravated damages.

[143]

Most recently,
    in
Richard v. Time Inc.
, 2012 SCC 8, [2012] 1 S.C.R. 265, the court
    reduced an award of punitive damages from $100,000 to $15,000 in respect of a commercial
    misrepresentation and a violation of the
Consumer Protection Act
of
    Quebec. I do not see the case as a bellwether, because the trial court had
    awarded the appellants only $1,000 in compensatory damages. In my view, the
    original disproportion in the amounts awarded by the trial judge explains the
    outcome on appeal.

[144]

I also note in
    passing that in
RBC Dominion Securities v. Merrill Lynch Canada Inc
.
, 2008 SCC 54, [2008] 3 S.C.R. 79, the
    Supreme Court essentially confirmed, without comment, a punitive damages award
    of $250,000 for conversion of client records, although the quantum of punitive
    damages was not in issue.

[145]

It is difficult
    to draw much of assistance here from this review of the cases, beyond a few
    obvious observations. There is a spectrum of punitive damage awards reflecting
    a spectrum of misconduct. It is hardly surprising that especially vile
    misconduct by someone in a position of power seriously impacting an individual
    tends to draw larger punitive damages awards.

(iii)

Analysis

[146]

The standard of
    appellate review applicable to a trial judges award of punitive damages is
    whether a reasonable jury, properly instructed, could have concluded that an
    award in that amount,
and no less
,
    was rationally required to punish the defendants misconduct:
Whiten
,
at para. 96 and see para. 107. The
    Supreme Court acknowledged in
Whiten
,

at para. 108, that an
    appellate courts supervisory powers over punitive damages [] are more
    interventionist than in the case of other jury awards.

[147]

Did the trial
    judge rightly place this case towards the high end of the punitive damages
    spectrum or, as the Township argues, would the award be better placed towards
    the low end of the spectrum?

[148]

In my view, the
    trial judge did not err in principle by placing the award of punitive damages
    towards the high end of the spectrum, even with a large award of $100,000 by
    way of mental distress damages. This placement towards the high end of the spectrum
    is appropriate and does comport with the principles and the outcomes in
Hill
,
Whiten
and
McNeil
. Further, in my view, the range of damages
    set by the cases referred to by the Township only confirms the comparative
    fitness of the specific cases on which the trial judge based his punitive
    damages award.

[149]

As noted, the
    trial judge instructed himself properly on the principles involved in assessing
    punitive damages  that proportionality is a function of the blameworthiness of
    the defendants misconduct, the vulnerability of the plaintiff, the harm to the
    plaintiff, the total amounts awarded, and the warrant for punishment. He
    carefully assessed blameworthiness and found that: the Townships conduct was
    reprehensible, offensive and morally repugnant, and

a departure
    to a marked degree from ordinary standards of decent behaviour;
that
    Mr. Pate was vulnerable; and that the misconduct caused him great personal
    harm.

[150]

The trial judge
    relied on the jury award of $500,000 in
McNeil
as the appropriate benchmark,
    but considered the Townships conduct in this case to be worse than the
    defendants conduct in
McNeil
, which led him to a larger award of
    punitive damages at $550,000.

[151]

The Township
    submits that the trial judge was wrong to rely so heavily on
McNeil
,
    pointing out that he assessed punitive damages even before he rendered any
    decision on the malicious prosecution matter. I reject this submission for
    three reasons. First, the trial judge carefully considered the Townships acts
    of misconduct in setting the quantum of punitive damages. Second, there is no
    inconsistency in his factual findings about the Townships acts of misconduct
    between the Punitive Damages reasons and the Malicious Prosecution reasons.
    Third, this submission is inconsistent with the Townships agreement at the
    Malicious Prosecution re-trial to treat damages flowing from the finding of
    liability for malicious prosecution as rolled up into the overall award of
    $550,000.

[152]

The employer in
McNeil
,
    justified termination on the basis that the employee had taken money from the
    till, and relied on inculpatory video tapes. There were, however, exculpatory
    videos showing that the employee replaced the funds taken. The employer gave
    the inculpatory but not the exculpatory video segments to the police, and the
    employee was convicted of theft and terminated. The conviction was later
    reversed when the exculpatory video segments surfaced in a labour arbitration.
    A jury found the employer liable for malicious prosecution and awarded $288,000
    for general and aggravated damages, and $500,000 in punitive damages. Following
    the Supreme Courts lead in
Hill
, this court dismissed the appeal.

[153]

As in this case,
    the employer in
McNeil
argued that the amounts awarded for general and
    aggravated damages were sufficient deterrence and denunciation. This court dis
agreed, noting, at para. 64, that the aggravated and
    punitive damages awarded by the jury reflect the jury's sense of outrage at [the
    employer
s]
conduct and the enormity of
    the harm it concluded McNeil had suffered. This court added, at para. 65, that
    the jury clearly saw the employer as a calculating and insensitive company
    that was prepared, for its own purposes, to see an innocent man convicted of a
    crime it knew he did not commit. This court described the employers
    duplicity and deception as a long term charade that caused great harm to
    the plaintiff. In my view, on the facts there is not much relevant difference
    between
McNeil

and this case.

[154]

I also agree
    with the trial judge that
CivicLife
is distinguishable. Mr. Beaven was
    not a rogue employee. Rather, as the trial judge noted, he was operating
    under the instructions of his superiors, and had operated in this fashion for a
    period of over 10 years.

[155]

In my view, the
    trial judge did not err in principle in placing the award of punitive damages
    towards the high end of the spectrum.

[156]

The trial
    judges characterization of this case as worse than
McNeil
is not one
    that I would have made; the two cases are roughly comparable.  But, in my view,
    in light of the Supreme Courts approach in
Whiten
,
this court
    should not interfere with a punitive damages award where the difference on a sizeable
    base of $500,000 is only $50,000.

[157]

I note that in
McNeil
the plaintiff was awarded $288,000 for general and aggravated damages in
    addition to the punitive damages award of $500,000.  In this case, proceeding
    on proper principles, a trial judge or jury would have granted Mr. Pate a
    sizeable figure for mental distress damages in view of his suffering, as in
McNeil
,
    quite apart from the quantum of punitive damages. (The Township did not appeal
    the mental distress damages award.)

[158]

It is
    appropriate, given the unusual sequence of the trials in this case, to consider
    whether the punitive damages award should have been adjusted in light of the
    element of punishment in the award of substantial indemnity costs and the costs
    premium; the amount in question is about $74,000. It could be argued that the
    trial judge might not have awarded such costs at the First Trial if he had
    believed he was free to set a higher punitive damages award; in the First
    Appeal reasons, this court clarified that the trial judge had the ability to
    increase the punitive damages award.

[159]

That said, I see
    no reason to make an adjustment to reduce the punitive damages award in some
    way to account for the costs award, for the following reasons. First, I am of
    the view that the costs award should stand independently as something uniquely
    within the trial judges discretion.  Costs are not usually an element that the
    trier of fact would take into account in fixing punitive damages. He committed
    no error in principle in awarding substantial indemnity costs.

[160]

Second, cases in
    which a punitive damages award is made often carry a substantial indemnity
    costs award. I note that the plaintiffs in
McNeil
and
Whiten
received substantial indemnity
    costs at trial, in addition to the punitive damages awards. (In
Hill
the plaintiff also received substantial indemnity costs, but as the result of
    an offer to settle that was not accepted.)

[161]

Third, as a
    matter of principle, substantial indemnity costs are generally awarded only
    where there has been reprehensible, scandalous or outrageous conduct on the
    part of one of the parties:
Young v. Young
, [1993] 4 S.C.R. 3, at p.
    17. The overlap between damages and costs awards is described by M.M. Orkin in
    the
The Law of Costs
, looseleaf, 2d ed. (Aurora: Canada Law Books
    Inc., 2011) at 2-248.2:

The better view appears to be that the two issues are legally
    distinct or, putting it another way, the issue of indemnifying a plaintiff for
    legal costs is sufficiently distinct from punishing a defendant for misconduct
    that an award of punitive damages should not automatically preclude the
    awarding of solicitor-and-client costs. As has been said in this context, the
    awarding of costs is a discretionary matter which by definition is not governed
    by a rigid set of rules. Consequently, depending on the circumstances, courts
    have not hesitated to award solicitor-and-client costs in addition to an award
    of exemplary, or aggravated, or punitive damages.

[162]

In
Hughes v.
    Gemini Food Corp
.
,
[1997]
    O.J. No. 414 (C.A.)
, this court upheld a judgment for
    aggravated and punitive damages in an action for wrongful dismissal, as well as
    costs on a substantial indemnity basis. At trial,
[1992] O.J. No. 2556 (C.J.),
McMurtry
    A.C.J.O.C. had awarded aggravated damages because the dismissal of the
    plaintiff by the defendants was a very public affair as the defendants Board
    of Directors knew it would be that could only have resulted in a form of
    public humiliation. The same conduct appears to have grounded the award of
    costs on a substantial indemnity basis: McMurtry A.C.J.O.C. pointed to the
    highhanded and cavalier fashion in which the plaintiff was treated by the
    defendants Board and the fact that the defendants maintained untenable
    allegations of conflict-of-interest against the plaintiff until the end of trial.
    On appeal,  this Court also awarded costs on a substantial indemnity basis,
    determining that this is one of those unusual cases where it is appropriate to
    award solicitor and client costs on appeal, as well as trial:
[1997] O.J. No. 4453, at para. 1.

[163]

This court has
    upheld a trial award of costs on a substantial indemnity basis in addition to
    an award of aggravated damages for libel. In
Leenen v. Canadian
    Broadcasting Corp.
(2001), 54 O.R. (3d) 612 (C.A.), the appellants argued
    that the trial award of aggravated and punitive damages as well as substantial
    indemnity costs was double punishment for the same conduct.  Austin J.A.
    stated, at para. 38:

The impact on the appellants may be the
    same but the fact is that the conduct in question may quite properly be the
    origin of both an award of aggravated and/or punitive damages and an award of
    solicitor and client costs. The intent of the trial judge was that
Leenen
be fully
    indemnified with respect to his legal costs. In the circumstances, that
    intention was properly founded and the accepted way to give effect to it is by
    an award of solicitor and client costs.

[164]

Although Austin J.A. was dealing
    with a case in which there was a Rule 49 settlement offer, he made it clear
    that his comment applied
quite apart from the application of the
    rule.
His comment, in my
    view, explains why substantial indemnity awards are often found in conjunction
    with punitive damages awards.

[165]

I have had the
    benefit of reading the reasons of my colleague, Cronk J.A. in draft. I take a
    different approach, for the following reasons. My view is that this is an error
    correction decision. In considering whether a trial judge made an error that
    warrants correction, an appellate court can really only look to what the trial
    judge said and what he or she did in the specific factual context, the legal
    context and the larger context.

[166]

As I have
    already discussed, the trial judge was well-briefed on the applicable
    principles. He had the reasons of this court in the First Appeal to consider,
    and he had full argument. He had obviously read
Whiten
,
Hill
and
McNeil
; no purpose would have been served by him extensively
    quoting from them, since he got the principles right.

[167]

Since the trial
    judge heard full argument, self-instructed properly, and cited the right cases,
    an error is not plain on the face of the reasons. As noted earlier, I do not
    view the fact that the trial judge did not recite the actual amounts that he
    already granted as a reasonable basis for inferring that he erred in his
    reasoning.  I do not think that there is a warrant for imputing to the trial
    judge the error that he somehow forgot what he had already awarded despite
    reciting the operative principles.

[168]

Where the error
    is not express, an appellate court must look at the result.  Arguably the trial
    judge erred in setting the award of punitive damages $50,000 above the jury
    award in

McNeil
. As I said earlier, there is no material
    difference between these cases, in my view.
McNeil
, being a jury
    decision, is a reasonable basis for comparability, according to
Whiten
,
    at paras. 96 and 107; it sets a reasonable punitive damages number, in a case
    where wrongful dismissal damages and aggravated damages in a significant sum
    were also awarded. If the trial judge had seriously departed from
McNeil
I would have found a basis for inferring that he made a reasoning error, but he
    did not.

[169]

Cronk J.A. takes
    the position that the trial judge did make a reasoning error on the face of the
    decision. She cites para. 15 of the Punitive Damages reasons, which consists of
    a single line: Rather, the question to be asked is whether punitive damages
    serve a rational purpose. She argues that in expressing the issue this way the
    trial judge asked himself the wrong question.

[170]

I am unable to
    agree that the trial judge asked himself the wrong question or that he saw determining
    whether punitive damages serve a rational purpose as the task that he actually set
    for himself in the re-trial or that he undertook.

[171]

I set out below
    paras. 13-17 of the Punitive Damages reasons:

In light of those findings and in light of the aforementioned
    cases, I have reconsidered the quantum of punitive damages that should be
    awarded in this case. I do not find that
CivicLife
applies to the
    facts of this case.

CivicLife
does not stand for the proposition that a
    smaller amount of punitive damages should be awarded where the taxpayers'
    dollar is at stake. Indeed there do not appear to be any leading cases
    requiring that punitive damages be reduced against government entities in
    general.

Rather the question to be asked is whether punitive damages
    serve a rational purpose.

To quote
CivicLife
:

That rational purpose is achieved when punitive damages are
    required to deter the conduct in issue and to denounce it:
Hill
at
    para. 197;
Whiten
, at para. 103. Two of the factors the court is to
    consider in deciding whether an award of punitive damages is rational are the
    relative vulnerability of the plaintiff and any advantage or profit gained by
    the defendant. However, the wisdom of

CivicLife's
business plan
    in choosing to put most of its "eggs in one basket" by entering into
    the portal contracts cannot be laid at the feet of Industry Canada.
CivicLife's
vulnerability was largely self-imposed. Moreover, there is no evidence that Mr. Casselman's
    misconduct (i.e. his secret was deliberate encouragement of SmartSources to
    provide its own portal) was part of the general culture at Industry Canada, or
    that Industry Canada profited from the misconduct as in
Whiten
,
supra
.
    To punish Industry Canada and, ultimately, the Canadian taxpayer for the
    actions of a rogue employee over a relatively short time frame would not serve
    a rational purpose in such a case as this where substantial compensatory
    damages have already been awarded. Furthermore, I do not think an award of
    punitive damages is necessary to deter such conduct in the future. Accordingly,
    I would allow the appeal with respect to punitive damages and set aside the
    award of punitive damages.

This is not a situation where one is punishing taxpayers for
    the actions of a rogue employee over a relatively short time frame. The
    evidence disclosed that the conduct of municipal employees and officials was,
    or in the very least, should have been within the knowledge of the Chief
    Administrative Officer, council or a council committee, and occurred over a
    period in excess of ten years.

[172]

I make the
    following observations.

[173]

Paragraph 15
    sits within the trial judges extended discussion of the cases starting at
    para. 6 and ending at para. 20. Before and after his discussion of
CivicLife
,
    he reviewed the decisions in
Whiten
,
Hill
and
McNeil
and discussed their applicability. The trial judge showed plainly that he
    understood his task to be to determine what higher amount of punitive damages
    would be appropriate; this was the message sent by this court in the First Appeal
    reasons. That is the task that the trial judge undertook.

[174]

The specific
    context for paragraphs 13-17 is the Townships argument that the trial judge
    should apply
CivicLife
, which he rejects. This court reversed the
    trial judge in
CivicLife
, and dismissed the claim for punitive
    damages. The Township relied on
CivicLife
to invite the trial judge to
    award punitive damages in as low an amount as possible. By citing the case, the
    Township might be taken to have been inviting the trial judge to eliminate the
    award of punitive damages on the basis that it was not rational, although in
    the oral argument at the re-trial counsel did not go that far.

[175]

In the lead-in
    to the discussion in para. 13, the trial judge expressly sets his task as
    reconsidering the quantum of punitive damages that should be awarded by him.

[176]

In para. 15 the
    trial judge expressed his understanding of the issue in
CivicLife
,
not
    his understanding of his overall task, which he had already done in para. 13
.
He accepted that in this case punitive damages serve a rational purpose,

a point
    that he underlined by drawing a contrast with the words from
CivicLife
that he set out at length in para. 16. He distinguished
CivicLife

even
    though it was a case in which, quoting the words of this court, substantial
    compensatory damages have already been awarded. The trial judge was of the
    view that, in contrast to the outcome in
CivicLife
, in this case an
    award of punitive damages is necessary to deter such conduct in the future.

[177]

Given this chain
    of logical reasoning on the trial judges part, I am unable to agree that he
    asked himself the wrong question.

[178]

As I construe
    the Townships re-trial strategy, it was to low-ball as much as possible any
    award of punitive damages. That is why re-trial counsel argued that the
    original award of $25,000 was sufficient, despite this courts clear signal in
    the First Appeal decision that the trial judge could increase the award. At the
    re-trial, Township counsel went to $75,000 as the largest reasonable punitive
    damages award. This was against the range of $500,000 from
McNeil
to
    $1 million from
Whiten
put by Mr. Pates counsel. The spread between
    the parties was large.

[179]

The Townships
    argument was that the important message of disapproval sent by the court via
    the various awards was sufficient. This was belied by its own conduct in the
    defence of this case, as observed by the trial judge, at para. 18 of the
    Punitive Damages reasons: To date, no evidence has been put before me whereby
    it would appear that the municipality has apologised or in any way accepted
    responsibility for the conduct of its municipal officer, nor has it in any way
    accepted responsibility for the result of these actions.

[180]

I note that
    before this court the Township pursued the same strategy, even resiling from
    the $75,000 put by its counsel at the re-trial, and pulling back to $25,000 as
    the right punitive damages award. The Township still does not get the point. I
    see no reason to step back from the higher award of $550,000 set by the trial
    judge; it is reasonably close to the $500,000 award set by the jury in
McNeil
and approved by this court.

[181]

I would
    therefore dismiss the Townships appeal of the quantum of punitive damages. I
    would award costs of the appeal to the respondent in the agreed amount of
    $10,000, all-inclusive.

P. Lauwers J.A.


Cronk J.A.:

[182]

I have had an
    opportunity to review Lauwers J.A.s draft reasons in these appeals.  I agree
    with his proposed disposition of the malicious prosecution appeal.  In
    particular, I agree with his conclusion that the trial judges holding that the
    appellant municipality is liable to the respondent for malicious prosecution is
    sustainable on this evidentiary record.  I also substantially agree with my
    colleagues reasoning in support of that conclusion.

[183]

I further agree
    with most of my colleagues description of the legal principles applicable to
    the assessment of a punitive damages claim.  However, I respectfully disagree
    with his conclusions regarding the trial judges application of those
    principles and the quantification of an appropriate quantum of punitive damages
    in this case.  Unlike my colleague, I conclude that the trial judge erred in
    his analysis of punitive damages by fixing those damages in the amount of
    $550,000.

[184]

Accordingly,
    these reasons address two issues: the trial judges assessment of punitive
    damages and the amount of an appropriate punitive damages award.

I.        Background

[185]

In his reasons,
    Lauwers J.A. reviews the background facts and the history of the litigation
    between the parties in considerable detail.  It is unnecessary to repeat those
    matters here.  It is helpful, however, to set my reasons in context by
    reference to the following.

[186]

As my colleague
    indicates, after his acquittal on the criminal charges, Mr. Pate sued the
    Township for damages for wrongful dismissal, malicious prosecution, and
    reputational injuries.  He also sought special damages for his criminal trial
    defence costs, aggravated damages, and punitive damages.

[187]

By the time the
    action first proceeded to trial (the First Trial), the Township had conceded
    that Mr. Pates employment was wrongfully terminated, without notice.  The
    Township agreed that he was entitled to compensation for wrongful dismissal in
    an amount equal to 12 months wages.  It appears that the agreed settlement
    amount was at least $34,100.
[1]

[188]

In addition, by
    judgment dated December 16, 2009, the trial judge awarded Mr. Pate: (1) 
Wallace
damages in an amount equal to four months income ($23,413) on account of the
    manner of Mr. Pates dismissal: see
Wallace v. United Grain Growers Ltd.
,
    [1997] 3 S.C.R. 701; (2) special damages for Mr. Pates criminal trial defence
    costs ($7,500); (3) general and aggravated damages ($75,000); (4) punitive
    damages ($25,000); and (5) prejudgment interest.

[189]

The trial judge
    also awarded Mr. Pate his costs of the action, on a substantial indemnity
    basis, in the aggregate amount of $61,791, inclusive of disbursements and GST. 
    He further awarded Mr. Pate a costs premium of 20%, in the sum of $12,358,
    yielding an overall costs award in the sum of $74,149.

[190]

Mr. Pates total
    compensation after the First Trial, including costs and the costs premium but
    excluding special damages and prejudgment interest, was $206,662:
Pate v.
    Galway-Cavendish (Township)
, [2009] O.J. No. 5382.

[191]

On Mr. Pates
    appeal of the $25,000 punitive damages award, this court allowed the appeal,
    set aside the trial judges punitive damages award, and ordered a new trial on
    the quantum of punitive damages:
Pate v. Galway-Cavendish (Township)
, 2011
    ONCA 329 (the First Appeal).  The Township did not appeal from this part of
    the First Appeal decision.

[192]

As my colleague
    notes, this court also allowed Mr. Pates appeal from the trial judges initial
    malicious prosecution ruling and ordered a new trial on that issue as well. 
    The parties agreed that the two retrials should proceed separately, before the
    same trial judge who presided at the first trial and based on the existing
    trial record.  The retrial regarding punitive damages proceeded first, while
    the Townships application for leave to appeal to the Supreme Court, solely on
    the malicious prosecution issue, was pending.  That leave application was
    eventually dismissed:
Galway-Cavendish and Harvey (Township) v. Pate
,
    [2011] S.C.C.A. No. 293.

[193]

On the retrial
    regarding the quantum of punitive damages, the trial judge awarded Mr. Pate
    punitive damages in the amount of $550,000, thereby increasing the quantum
    awarded at the First Trial by $525,000.  He did not vary any of the other
    damages awards made at the First Trial, or his earlier costs and costs premium
    awards in favour of Mr. Pate:
Pate v. Galway-Cavendish and Harvey
    (Township)
, 2011 ONSC 6620, [2011] O.J. No. 5318.

[194]

About one year
    later, at the subsequent and separate retrial of the malicious prosecution
    claim, the trial judge found the Township liable to Mr. Pate for malicious
    prosecution.  He awarded Mr. Pate damages for malicious prosecution in the sum
    of $1.00, as agreed by the parties, plus costs in the total amount of $20,000:
Pate
    (Estate) v. Galway-Cavendish (Township)
, 2012 ONSC 6740, [2012] O.J. No.
    5691.

II.       The Trial Judges Errors

[195]

The Township
    accepts that an award of punitive damages was appropriate in this case. 
    However, it argues that the trial judges $550,000 punitive damages award was
    neither warranted by the Townships misconduct nor rationally necessary to
    satisfy the well-established objectives of punitive damages: retribution,
    deterrence and denunciation.  The Township submits that the trial judge erred
    in his application of the governing principles by failing to consider whether a
    $550,000 punitive damages award was rationally required to punish the Township
    when regard is had to the compensatory damages and costs otherwise awarded to
    Mr. Pate.

[196]

In Lauwers
    J.A.s view, the trial judge properly instructed himself on the principles
    applicable to an assessment of punitive damages and made no error in his
    application of those principles to the facts as he found them.  My colleague
    would uphold the trial judges punitive damages award on the basis that it is
    consistent with the principles identified and the punitive damages awarded in
    the governing authorities.

[197]

With respect, I
    disagree.  In my view, the trial judge erred by failing to consider whether, in
    light of the total compensation and costs otherwise awarded to Mr. Pate, a
    lower quantum of punitive damages would satisfy the requisite objectives of
    retribution, deterrence and denunciation.  By failing to undertake this
    essential inquiry, the trial judge erred in principle.  I say this for the
    following reasons.

[198]

As Lauwers J.A.
    notes, the trial judges reasons on the punitive damages retrial indicate that
    he appreciated the purpose and objectives of punitive damages, as explained by
    the Supreme Court in
Hill v. Church of Scientology of Toronto
, [1995]
    2 S.C.R. 1130 and
Whiten v. Pilot Insurance Co.
, 2002 SCC 18, [2002] 1
    S.C.R. 595 and by this court in
McNeil v. Brewers Retail Inc
.
,
    2008 ONCA 405, [2008] O.J. No. 1990.  After referring to these cases and the
    positions of the parties on the appropriate quantum of punitive damages, the
    trial judge stated, at para. 8 of his reasons:

In
Whiten v. Pilot Insurance Co
.
, the Supreme
    Court of Canada set out that any award of punitive damages, when added to
    compensatory damages, must produce a total sum which is rationally required to
    punish the defendant.  The amount of the award must be proportionate to the
    blameworthiness of the defendants conduct such that the more reprehensible the
    conduct, the higher the rational limits to the potential award.

[199]

This was a
    correct, albeit succinct, recitation of the core principles that govern the
    assessment of the quantum of a punitive damages award.  Justice Lauwers, in his
    reasons, examines these principles and the leading authorities in greater
    detail.  I generally agree with his description of the applicable principles.

[200]

I would stress,
    however, the following principles that guide the quantification of punitive
    damages, as outlined in
Whiten
, at para. 94: (1) punitive damages must
    be assessed in an amount reasonably proportionate to such factors as the harm
    caused, the degree of the misconduct, the relative vulnerability of the
    plaintiff and any advantage or profit gained by the defendant  having regard
    to any other fines or penalties suffered by the defendant for the misconduct in
    question; and (2) where compensatory damages are insufficient to accomplish
    the objectives of retribution, deterrence of the defendant and others from
    similar misconduct in the future, and the communitys collective condemnation
    (denunciation) of what has occurred, punitive damages will be given in an
    amount that is no greater than necessary to rationally accomplish these
    objectives.  As the
Whiten
court indicated, at para. 95, underlying
    these principles is the need to emphasize the nature, scope and exceptional
    nature of the punitive damages remedy, and fairness to both sides.

[201]

In this context,
    it must be borne in mind that the standard of appellate review applicable to a
    trial judges award of punitive damages is whether a reasonable jury, properly
    instructed, could have concluded that an award in that amount,
and no less
,
    was rationally required to punish the defendants misconduct (emphasis added):
Whiten
, at paras. 96 and 107.

[202]

This standard
    emphasizes an appellate courts supervisory obligation to ensure that an award
    of punitive damages is the product of reason and rationality:
Whiten
,
    at para. 108.  Consequently, the Supreme Court held in
Whiten
, at
    para. 109:

If the award of punitive damages,
when added to the
    compensatory damages
, produces a total sum that is so inordinately large
    that it exceeds what is rationally required to punish the defendant, it will
    be reduced or set aside on appeal.  [Emphasis added.]

[203]

As I have
    already mentioned, the trial judge refers near the outset of his reasons to
    some of the key principles underlying the assessment of a punitive damages
    claim.  However, after referring to the requirement that an award of punitive
    damages, 
when added to compensatory damages
, must produce a total sum
    which is rationally required to punish the defendant (emphasis added), the
    trial judge never again mentions or considers in his reasons the other damages
    and costs to which Mr. Pate was already entitled as a result of the First
    Trial.

[204]

Unlike Lauwers
    J.A., I do not regard the fact of this omission as a matter of
    inference-drawing, or of imputing error to the trial judge.  When fixing the
    quantum of punitive damages, the trial judge simply does not allude to the
    damages and costs earlier awarded to Mr. Pate, or to the wrongful dismissal
    damages agreed upon by the parties.  At no point, does the trial judge factor
    this overall compensation into his quantification of punitive damages.  That he
    did so cannot simply be assumed.

[205]

Consequently, in
    my view, it cannot be said that the trial judges analysis of punitive damages
    took account of the punitive aspects of these substantial awards.  To the
    contrary, in my view, it did not.

[206]

Consider, first,
    that the parties agreed that Mr. Pate was entitled to compensatory damages for
    dismissal without notice, in the approximate sum of at least $34,100.  Second,
    by the time of the punitive damages retrial, the trial judge had already
    awarded Mr. Pate the additional amounts of four months income ($23,413) as a 
Wallace
bump up
[2]
on account of the manner of Mr. Pates dismissal, $7,500 for his criminal
    defence costs, and $75,000 for what the trial judge termed general and
    aggravated damages.
[3]


[207]

Thus, when the
    trial judge was called upon by this court to reconsider his original punitive
    damages assessment by applying the proper analytical framework to that
    assessment, Mr. Pate was already entitled to other damages, by agreement of the
    parties or judgment of the court, in the aggregate amount of $132,513, apart
    from his proven special damages.

[208]

But the trial
    judge does not advert to these damages or their significance when attempting to
    quantify a rational and proportionate punitive damages award.  Instead, in his
    fresh analysis of punitive damages on the retrial, the trial judge remarked, at
    para. 15, [t]he question to be asked is whether punitive damages serve a
    rational purpose.  With respect, this question was not the pertinent inquiry. 
    Mr. Pates entitlement to punitive damages was conceded by the Township at the
    retrial.  The only issue was the appropriate quantum of those damages.

[209]

Justice Lauwers,
    at paras. 170-77 of his reasons, disagrees with this interpretation of the
    trial judges reasons.  He concludes that the trial judges quoted comment was
    directed at what the trial judge regarded as the issue before the court in
CivicLife.com
    Inc. v. Canada (Attorney General)
, [2006] O.J. No. 2474, 215 O.A.C. 43.

[210]

I am unable to
    agree.  It is true that the trial judge expresses the question quoted above in
    the course of his discussion of
CivicLife
.  However, when that
    discussion is read as a whole, I conclude that the trial judge, at para. 15,
    was articulating the core inquiry that, in his opinion, he was obliged to
    undertake in respect of Mr. Pates punitive damages claim.  He did so in a
    manner that contrasted that inquiry with what he understood to have been at
    issue in
CivicLife
.  As I see it, the trial judges focus was on
    whether punitive damages would serve a rational purpose
in this case
.

[211]

The necessary
    inquiry, however, was not whether punitive damages would serve a rational purpose
    in this case but, rather, what amount of punitive damages, taken together with
    the other compensation to which Mr. Pate was already entitled, was rationally
    required to meet the objectives of retribution, deterrence and denunciation.
    The trial judge did not address this question.  Instead, by focusing on the
    wrong issue, he misdirected himself on the fundamental inquiry he was obliged
    to undertake.

[212]

It is important
    to emphasize that compensatory damages have a punitive element.  The Supreme
    Court said so in
Whiten
.  Justice Binnie put it this way, at para.
    123:

Compensatory damages also punish.  In many cases they will be
    all the punishment required.  To the extent a defendant has suffered other
    retribution, denunciation or deterrence, either civil or criminal, for the
    misconduct in question, the need for additional punishment in the case before
    the court is lessened and may be eliminated.
The key point is that
    punitive damages are awarded, if, but only if all other penalties have been
    taken into account and found to be inadequate to accomplish the objectives of
    retribution, deterrence, and denunciation
.  [Emphasis added.]

See also
Hill
, at paras.182-83;
Honda
,
    at para. 69.

[213]

And, in
Hill
,
    a majority of the Supreme Court stressed, at para. 196: It is important to
    emphasize that punitive damages should only be awarded in those circumstances
    where the combined award of general and aggravated damages would be
    insufficient to achieve the goal of punishment and deterrence.

[214]

It is therefore
    incumbent on trial judges, when considering whether to award punitive damages
    and quantifying those damages where such an award is justified, to have regard
    to the punitive components of the compensation otherwise awarded to the
    plaintiff and the penalties otherwise imposed on the defendant.  This did not
    occur in this case.

[215]

Unfortunately,
    the matter does not end there.  As I have said, the trial judge awarded Mr.
    Pate his costs of the First Trial, on the substantial indemnity scale, in the
    amount of $61,791, plus a costs bonus of 20%, in the sum of $12,358, for a
    total costs award of $74,149.  The trial judges reasons for his costs award
    confirm that the scale of awarded costs and the costs premium were premised in
    part on the Townships misconduct.  Hence, both components of the trial judges
    overall costs award had a punitive element.

[216]

Justice Lauwers
    concludes, at para. 159, that there is no reason to make an adjustment to
    reduce the punitive damages award in some way to account for the costs award. 
    With respect, I again disagree.

[217]

I recognize that
    an award of substantial indemnity costs may be appropriate in a case where
    punitive damages are also awarded.  The trial judge made no error in deciding,
    in the exercise of his wide discretion concerning costs, to award substantial
    indemnity costs in this case.  And, of course, substantial indemnity costs are
    directed in part at the misconduct of a defendant.  But that is not the
    critical point.  In this case, the costs of the First Trial and the costs
    premium were awarded to Mr. Pate before the retrial on punitive damages and
    were undisturbed by the decision of this court on the First Appeal.  Both the
    costs award and the costs premium had punitive elements.

[218]

In these
    circumstances, it is my view that the trial judge was obliged to take the
    punitive components of his prior costs award and costs premium into account
    when quantifying a fit punitive damages award.  To do otherwise would be to
    ignore the full scope of the penalties imposed on the Township for its
    misconduct.  The trial judge failed to do so.

III.      A Rational and Proportionate Punitive Damages Award

[219]

In light of the
    trial judges errors in his analysis of punitive damages, the deference
    otherwise owed to his assessment of those damages is displaced.  It therefore
    falls to this court to fashion an appropriate punitive damages award based on
    the trial judges factual findings and having regard to the punitive aspects of
    the total compensatory damages and costs otherwise awarded to Mr. Pate.

[220]

The trial judge
    found that the Township had engaged in serious misconduct in relation to Mr.
    Pate, conduct which the trial judge variously described as high-handed,
    oppressive, reprehensible, offensive and morally repugnant.  On the
    trial judges findings, the conduct at issue was of a sustained nature,
    occurring over a period of approximately 10 years.  It also had a profound and
    life-changing impact on Mr. Pate, to devastating and permanent effect.  In
    addition, the Township, a public body, never apologized to Mr. Pate for its
    misconduct.  I accept these key, unchallenged findings.  They were open to the
    trial judge on the evidentiary record.

[221]

In light of the
    trial judges findings regarding the nature, duration and impact of the
    Townships conduct, I agree with Lauwers J.A. that the trial judge did not err
    by setting a punitive damages award in this case at the higher end of those
    awards previously affirmed by this court and the Supreme Court.  The Townships
    conduct was sufficiently egregious or outrageous to warrant significant
    punitive damages under the
Whiten
criteria.

[222]

However, it does
    not automatically follow that a $550,000 award, viewed in all the
    circumstances, is rationally required to punish the Townships misconduct and
    achieve the accepted purposes of the punitive damages remedy.  In my opinion,
    based on the trial judges factual findings and, especially, Mr. Pates other
    compensation in this case, a punitive damages award in this amount cannot be
    justified.

[223]

I begin with
McNeil
. 
    Justice Lauwers reviews the facts of
McNeil
in his reasons.  I need
    not repeat those facts here.  The important point is that, in
McNeil
,
    punitive damages in the amount of $500,000 were awarded by the jury at trial
    and sustained on appeal to this court.

[224]

The trial judge
    in this case held, at paras. 11 and 20, that the facts here are strikingly
    similar to those in
McNeil
and, further, that the Townships conduct,
    perhaps in some aspects was worse than the actions of the defendants in
Hill
,
Whiten
and
McNeil
.  Relying especially on
McNeil
,
    the trial judge fixed Mr. Pates punitive damages award in the amount of
    $550,000, some $50,000 more than the award in
McNeil
.

[225]

Justice Lauwers
    suggests, at paras. 153 and 168 of his reasons, [O]n the facts there is not
    much relevant difference between
McNeil

and this case.  He
    goes on to conclude, at para. 156, that
McNeil
and this case are
    roughly comparable and that this court should not interfere with a punitive
    damages award where the difference on a sizeable base of $500,000 is only $50,000.

[226]

I see the matter
    differently.

[227]

Although the
    Townships conduct in this case was egregious, prolonged, and of great adverse
    impact, I do not regard it as worse than that of the defendant in
McNeil
. 
    It is certainly not comparable, in my view, to the defendants misconduct at
    issue in
Hill
and
Whiten
.  Further, the amount of $50,000
    (the amount by which the trial judges award exceeded the punitive damages
    award in
McNeil
) is not insignificant, particularly when viewed from
    the perspective of the litigants.  Nor is it warranted based on
McNeil
. 
    Given these considerations, it follows that I see no justification or necessity
    in this case for a punitive damages award in excess of the amount of punitive
    damages awarded in
McNeil
.

[228]

I make the
    following additional comments.  First, where, as here, the injured plaintiff is
    already entitled to significant compensatory damages and substantial costs
    (including, in this case, a significant costs premium) that have elements
    directed at punishing the defendant, the proper approach is to take this other
    compensation into account in fashioning a fit punitive damages award.  This
    requires the trial judge to step back and examine the punitive elements of the
    other compensation already awarded to the plaintiff to determine, in effect,
    whether there is a shortfall between the amount of that compensation and the
    total amount required to accomplish the objectives of retribution and
    deterrence and denunciation of the defendants misconduct.  The amount of the
    shortfall, if any, sets the quantum of the punitive damages to be awarded.

[229]

It is in this
    fashion, in my view, that a trial judge may properly determine, in light of the
    other compensation awarded to the plaintiff and the penalties otherwise imposed
    on the defendant, the extent of the additional punishment [of the defendant]
    required in the case before the court:
Whiten
, at para. 123.  I see
    no indication that the trial judge evaluated punitive damages in this manner in
    this case.

[230]

Second, the
    general damages agreed upon by the parties, as pay in lieu of notice, clearly
    recognized the wrongful nature of the Townships termination of Mr. Pates
    employment.  While the purpose of those damages was to put Mr. Pate back into
    the position he would have been in, but for the Townships breach of his
    employment contract, these compensatory damages also had a punitive element.

[231]

Third, I accept
    the Townships submission that the trial judges award of 
Wallace
damages carried an element of deterrence.  In
Honda
, the Supreme
    Court overturned both lower courts on the issue of punitive damages in part
    because the plaintiffs awards of compensatory damages, on the basis awarded,
    carried an element of deterrence.  The Supreme Court stated, at para. 69, The
    lower courts erred by not questioning whether the allocation of punitive
    damages was necessary for the purposes of denunciation, deterrence and
    retribution, once the damages for conduct in dismissal were awarded.  This
    comment, while directed at whether an award of punitive damages was justified
    in that case, is also apposite to an examination of the quantum of punitive
    damages where it is determined that such damages are warranted.

[232]

In this case,
    the trial judges award of
Wallace
damages was based not only on the
    Townships conduct in the dismissal of Mr. Pate but, as well, on its conduct of
    the litigation that followed.  This conduct, in the trial judges view,
    contributed to a finding of bad faith or unfair dealing by the Township.  On
    the trial judges reasoning, which incorporated conduct unrelated to the manner
    of Mr. Pates termination, the
Wallace
award had both denunciatory and
    deterrent elements.

[233]

Fourth, the same
    may also be said of the trial judges award of aggravated damages in the amount
    of $75,000.  In his reasons in support of that award, the trial judge correctly
    observed, at para. 64, that aggravated damages are designed to compensate a
    plaintiff specifically for the additional harm caused to the plaintiffs feelings
    by reprehensible or outrageous conduct on the part of the defendant.  At least
    initially, therefore, the trial judge recognized that aggravated damages are
    compensatory in nature and properly focussed his aggravated damages analysis on
    the harm occasioned to Mr. Pate by the Townships misconduct.

[234]

In the balance
    of his aggravated damages analysis, however, the trial judge reverted to
    consideration of the Townships conduct of the litigation.  He also took
    specific account of the Townships withholding, through the actions of Mr.
    Beaven, of exculpatory information from the police  the very conduct that he
    subsequently relied on to ground his finding of malicious prosecution. In
    fashioning his aggravated damages award, he thus took account of both the harm occasioned
    to Mr. Pate and the reprehensible nature of the Townships conduct. In the
    latter respect, the trial judges focus contemplated punishment of the Township
    for actions that the trial judge termed highhanded, oppressive, unfair
    and insensitive.

[235]

And, as I have
    earlier indicated, the trial judge explicitly justified his awards of
    substantial indemnity costs and a significant costs premium in part on the
    basis of the need to address the Townships wrongful conduct in its dismissal
    of Mr. Pate and its conduct of the litigation.  To this extent, therefore,
    these awards also contemplated denunciation of the Townships past conduct and
    deterrence.

[236]

As is apparent,
    there was considerable duplication or overlap among the considerations factored
    by the trial judge into his calculus of compensatory damages, costs and
    punitive damages.  Consequently, in my view, the quantum of punitive damages to
    be awarded should have been materially discounted to avoid the risk of an
    inordinately high award and double-compensation to Mr. Pate, having regard to
    the punitive elements of the penalties already imposed on the Township: see
Honda
,
    at para. 60.

[237]

Finally, I note
    that the trial judges finding that the Township was liable to Mr. Pate for
    malicious prosecution played no part in his quantification of punitive
    damages.  That finding was made at a separate retrial, following the punitive
    damages retrial.  No doubt for this reason, the parties agreed that damages
    awarded for malicious prosecution should be fixed at $1.00.  While this
    concession sought to reduce the risk of over-compensation of Mr. Pate, it
    cannot save an otherwise irrational and excessive punitive damages award.

[238]

The task of a
    trial judge in quantifying a punitive damages award is not an easy one.  It is
    far from an exact science.  It must be guided, however, by the Supreme Courts
    repeated cautions to avoid double-compensation and that courts clear warning
    that, in most cases, a moderate award will generally suffice to adequately
    punish a defendant for its misconduct.  This is especially so where, as here,
    the total penalties otherwise imposed on a defendant have a clear punitive
    component:
Whiten
,
at para. 94;
Honda
,
at
    paras. 60 and 69.

[239]

When the full
    circumstances of this case are considered, including the total compensation to
    which Mr. Pate is already entitled under the trial judges other damages
    awards, his costs award and the costs premium, and by the parties agreement
    concerning wrongful dismissal damages, I conclude that a punitive damages award
    in the amount of $450,000 is sufficient to meet the need for additional
    punishment of the Township.  An award in this amount amply denounces the
    Townships conduct and achieves the additional objectives of retribution and
    deterrence.

IV.     Disposition

[240]

For the reasons
    given, I would dismiss the appeal from the trial judges malicious prosecution
    judgment.  I would allow the appeal from his punitive damages judgment, set
    aside his award of punitive damages, and substitute in its stead an award of
    $450,000.  I would award Mr. Pate his costs of these appeals, as agreed by the
    parties, in the amount of $10,000, inclusive of disbursements and all
    applicable taxes.

Released:

DD                                         E.A. Cronk
    J.A.

NOV -5 2013                          I agree Doherty
    J.A.





[1]
It is unclear from the trial judges description of the settlement amount for
    wrongful dismissal damages (twelve months wages, inclusive of interest and
    costs), whether the settlement amount was equal to 12 months wages
including
interest and costs, or whether the settlement amount was equal to 12 months
    wages
plus
interest and costs.  In either case, the settlement amount
    was at least equal to 12 months wages ($34,100).  In these reasons, I have
    treated the agreed settlement amount as at least $34,100.



[2]
Like Simmons J.A. in the reasons of this court on the First Appeal, I do not
    wish to be understood as endorsing the proposition that, despite
Honda
    Canada Inc. v. Keays
, 2008 SCC 39, [2008] 2 S.C.R. 362, a damages award in
    the form of a 
Wallace
bump up was available or appropriate in this
    case.



[3]
In his reasons, Lauwers J.A. concludes, at para. 120, that this award was
    intended by the trial judge as an award for aggravated or mental distress
    damages.  For the purpose of this appeal, I accept this characterization of
    this award.


